 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 1 of 52 PageID #: 147




                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI

FEDERAL TRADE COMMISSION,
   Plaintiff,                                           Case No. 4:20-cv-01674

            v.                                          STIPULATED ORDER FOR
                                                        PERMANENT INJUNCTION AND
MIDWEST RECOVERY SYSTEMS, LLC,                          MONETARY JUDGMENT
 a limited liability company,

BRANDON M. TUMBER, individually and as an
  officer of Midwest Recovery Systems, LLC,

KENNY W. CONWAY, individually and as an
  officer of Midwest Recovery Systems, LLC, and

JOSEPH H. SMITH, individually and as an officer
  of Midwest Recovery Systems, LLC

    Defendants.


       Plaintiff, the Federal Trade Commission (“Commission”), filed its Complaint for

Permanent Injunction and Other Equitable Relief (“Complaint”), for a permanent injunction and

other equitable relief in this matter, pursuant to Sections 13(b) and 19 of the Federal Trade

Commission Act (“FTC Act”), 15 U.S.C. §§ 53(b) and 57b, Section 814 of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692l; and Section 621(a) of the Fair Credit

Reporting Act (“FCRA”), 15 U.S.C. § 1681s(a). The Commission and Defendants stipulate to

the entry of this Order for Permanent Injunction and Monetary Judgment (“Order”) to resolve all

matters in dispute in this action between them.

       THEREFORE, IT IS ORDERED as follows:




                                           Page 1 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 2 of 52 PageID #: 148




                                               FINDINGS

1.       This Court has jurisdiction over this matter.

2.       The Complaint charges that Defendants participated in deceptive acts or practices in

violation of Section 5 of the FTC Act, 15 U.S.C. § 45, and violations of the FDCPA, 15 U.S.C. §§

l692-l692p, the FCRA, 15 U.S.C. §§ 1681-1681x, and Regulation V, Subpart E—Duties of

Furnishers of Information (“Furnisher Rule”), 12 C.F.R. §§ 1022.40-1022.43, issued pursuant to

Section 623(e)(1) of the FCRA, 15 U.S.C. § 1681s-2(e)(1), in the collection of Consumer Debts.

3.       Defendants neither admit nor deny any of the allegations in the Complaint, except as

specifically stated in this Order. Only for purposes of this action, Defendants admit the facts

necessary to establish jurisdiction.

4.       Defendants waive any claim that they may have under the Equal Access to Justice Act, 28

U.S.C. § 2412, concerning the prosecution of this action through the date of this Order, and agree

to bear their own costs and attorney fees.

5.       Defendants waive all rights to appeal or otherwise challenge or contest the validity of this

Order.

6.       Entry of this Order is in the public interest.

                                            DEFINITIONS

         For the purpose of this Order, the following definitions apply:

A.       “Defendants” means the Corporate Defendant and the Individual Defendants,

         individually, collectively, or in any combination.

             1. “Corporate Defendant” means Midwest Recovery Systems, LLC and its

                 successors and assigns.


                                              Page 2 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 3 of 52 PageID #: 149




          2. “Individual Defendants” means Brandon M. Tumber, Kenny W. Conway, and

             Joseph H. Smith, individually, collectively, or in any combination.

B.   “Debt” means any obligation or alleged obligation to pay money arising out of a

     transaction, whether or not such obligation has been reduced to judgment.

C.   “Debt Collection Activities” means any activities of a Debt Collector to collect or attempt

     to collect, directly or indirectly, a Debt owed or due, or asserted to be owed or due.

D.   “Debt Collector” means any person who uses any instrumentality of interstate commerce

     or the mail in any business the principal purpose of which is the collection of any Debts,

     or who regularly collects or attempts to collect, directly or indirectly, Debts owed or due

     or asserted to be owed or due another. The term also includes any creditor who, in the

     process of collecting its own Debts, uses any name other than its own which would

     indicate that a third person is collecting or attempting to collect such Debts. The term

     also includes any person to the extent such person collects or attempts to collect any Debt

     that was in default at the time it was obtained by such person.

E.   “Debt Portfolio” means spreadsheets, databases, tables, lists, or any other compilation of

     information describing Debts or purported Debts owed by individuals to a business.

F.   The definitions set forth in the FCRA, 15 U.S.C. § 1681a, et seq., and 12 C.F.R. §§ 1022.3

     and 1022.41 shall apply, including but not limited to:

     1.      “Consumer” means an individual.

     2.      “Consumer Reporting Agency” or “CRA” means any person which, for

             monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in

             whole or in part in the practice of assembling or evaluating Consumer credit


                                         Page 3 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 4 of 52 PageID #: 150




            information or other information on Consumers for the purpose of furnishing

            consumer reports to third parties, and which uses any means or facility of interstate

            commerce for the purpose of preparing or furnishing consumer reports.

     3.     “Direct Dispute” means a dispute submitted directly to a Furnisher (including a

            Furnisher that is a Debt Collector) by a Consumer concerning the accuracy of any

            information contained in a consumer report and pertaining to an account or other

            relationship that the Furnisher has or had with the Consumer.

     4.     “Furnisher” means an entity that furnishes information relating to Consumers to

            one or more Consumer Reporting Agencies for inclusion in a consumer report.

G.   “FCRA Qualified Direct Dispute” means a written Direct Dispute that is submitted by

     the Consumer at the address provided by the Furnisher or, if the Furnisher has not

     specified an address, is submitted to any business address of the Furnisher and: (1)

     includes sufficient information to identify the account or other relationship that is in

     dispute; (2) includes the specific information the Consumer is disputing and an

     explanation for the basis of the dispute; and (3) includes all supporting documentation or

     other information reasonably required by the Furnisher to substantiate the basis of the

     dispute.

H.   “Investigation,” for purposes of this Order, includes objectively evaluating the

     circumstances and considering information, including an assessment of the relevance,

     reliability, accuracy, integrity, and completeness of such information, to determine

     whether a Consumer owes a Debt in the amount asserted by Defendants while collecting




                                         Page 4 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 5 of 52 PageID #: 151




    on Debt. The information Defendants shall assess in an Investigation, where applicable,

    shall include but not be limited to:

    1.     the information that Defendants received, directly or indirectly, from the credit

           originator or the creditor to whom the Debt is owed, such as: (a) the Consumer’s

           credit application, (b) the credit contract between the Consumer and the credit

           originator, (c) documents with the current or former name, address, and telephone

           phone number of the Consumer, (d) documents with the Consumer’s account

           number, in whole or in part, and account statements, (e) documents with the date

           and amount of any payments, (f) documents with the date and outstanding balance

           at charge-off, and (g) Debt Collector’s notes;

    2.     the information that Defendants received from data aggregators, data brokers,

           Consumer Reporting Agencies, skip tracers, and other third-parties, such as: (a)

           documents with the current or former name, address, and telephone number of the

           Consumer, (b) documents with consumer report information, including credit

           scores and updates to the information in credit reports, and (c) the scoring of the

           Debt through the use of a predictive model; and

    3.     the information that Defendants created or maintained in collecting on the Debt,

           such as Debt Collectors’ notes; and the information Defendants received from the

           Consumer denying, disputing, or challenging the claim that the Consumer owes the

           Debt or the amount of the Debt such as: (a) documents with the Consumer’s

           current or former name, address, and telephone number, (b) receipts or other

           evidence of payment from the credit originator, the creditor to whom the Debt is


                                           Page 5 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 6 of 52 PageID #: 152




               owed, or a Debt Collector, (c) canceled checks, bank account statements. credit

               card statements. and other documents evidencing payment, and (d) a consumer

               report relevant to the disputed item.

                                             ORDER

   I.    PROHIBITION AGAINST FURNISHING CREDIT INFORMATION PRIOR TO
                       COMMUNICATION WITH CONSUMER

        IT IS ORDERED that the Defendants, Defendants’ officers, agents, employees, and

attorneys, and all other persons in active concert or participation with any of them, who receive

actual notice of this Order, whether acting directly or indirectly, are permanently restrained and

enjoined from furnishing information regarding a Debt to any Consumer Reporting Agency

before communicating with the Consumer about the Debt and providing the Consumer with:

        A.     The amount of the Debt;

        B.     The name of the creditor to whom the Debt is owed;

        C.     A statement that unless the Consumer, within thirty days after receipt of the notice,

               disputes the validity of the Debt, or any portion thereof, the Debt will be assumed

               to be valid by the Debt Collector;

        D.     A statement that if the Consumer notifies the Debt Collector in writing within the

               thirty-day period that the Debt, or any portion thereof, is disputed, the Debt

               Collector will obtain verification of the Debt or a copy of a judgment against the

               Consumer and a copy of such verification or judgment will be mailed to the

               Consumer by the Debt Collector;




                                           Page 6 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 7 of 52 PageID #: 153




          E.     A statement that, upon the Consumer’s written request within the thirty-day period,

                 the Debt Collector will provide the Consumer with the name and address of the

                 original creditor, if different from the current creditor;

          F.     Verification of the Debt if the Consumer notifies the Debt Collector in writing

                 within the thirty-day period that the Debt, or any portion thereof, is disputed; and

          G.     The name and address of the original creditor, if different from the current creditor,

                 if the Consumer makes a written request within the thirty-day period.

                            II.    DELETION OF CONSUMER DEBTS

          IT IS FURTHER ORDERED that, for any Debt that Defendants reported or caused to be

reported to a CRA prior to entry of this Order, the Corporate Defendant and Individual Defendant

Brandon M. Tumber shall, within ten (10) days of entry of this Order, request that each CRA

delete such Debt from the consumer’s credit reporting file.

   III.        PROHIBITION AGAINST UNLAWFUL DEBT COLLECTION PRACTICES

          IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all persons or entities in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, in connection with any

Debt Collection Activities, are permanently restrained and enjoined from:

          A.     Using any false, deceptive, or misleading representation or means, including, but

                 not limited to, falsely representing, directly or indirectly, expressly or by

                 implication:

                 1.      the character, amount, or legal status of any Debt;

                 2.      that a Consumer is delinquent on a Debt;


                                              Page 7 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 8 of 52 PageID #: 154




          3.     that Defendants have the authority to collect any Debt;

          4.     that the Consumer has a legal obligation to pay Defendants;

          5.     that the law allows them to contact third parties without limitation; or

          6.     any other material fact;

    B.    Using any unfair or unconscionable means to collect or attempt to collect any

          Debt, including collecting Debts that were counterfeit or from unauthorized loans;

    C.    Failing to provide Consumers, either in an initial communication or a written

          notice sent within five days after the initial communication, with:

          1.     the amount of the Debt;

          2.     the name of the creditor to whom the Debt is owed;

          3.     a statement that unless the Consumer, within thirty days after receipt of the

                 notice, disputes the validity of the Debt, or any portion thereof, the Debt

                 will be assumed to be valid by the Debt Collector;

          4.     a statement that if the Consumer notifies the Debt Collector in writing

                 within the thirty-day period that the Debt, or any portion thereof, is

                 disputed, the Debt Collector will obtain verification of the Debt or a copy

                 of a judgment against the Consumer and such verification or judgment will

                 be mailed to the Consumer by the Debt Collector; and

          5.     a statement that, upon the Consumer’s written request within the thirty-day

                 period, the Debt Collector will provide the Consumer with the name and

                 address of the original creditor, if different from the current creditor; and




                                     Page 8 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 9 of 52 PageID #: 155




       D.      Violating any provision of the FDCPA, 15 U.S.C. §§ 1692-1692p (a copy of which

               is attached hereto as Attachment A), including, but not limited to, Sections

               807-809, 15 U.S.C. §§ 1692e-1692g.

 IV.    PROHIBITION AGAINST MISREPRESENTATIONS REGARDING ANY GOOD
                                OR SERVICE

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, in connection with

promoting or offering for sale any good or service, are permanently restrained and enjoined from

misrepresenting, or assisting others in misrepresenting, expressly or by implication:

       A.      That a Consumer has a legal obligation to pay Defendants;

       B.      Credit information, including by communicating to any person credit information

               which is known or which should be known to be false; or

       C.      Any other fact material to Consumers concerning any good or service, such as:

               the total costs; any material restrictions, limitations, or conditions; or any material

               aspect of its performance, efficacy, nature, or central characteristics.

              V.     PROHIBITION AGAINST UNSUBSTANTIATED CLAIMS

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all persons or entities in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, in connection with Debt

Collection Activities, are permanently restrained and enjoined from:

       A.      Representing, expressly or by implication, that a Consumer owes a Debt, that

               Defendants have authority to collect on a Debt, or the amount of a Debt, when, at

                                           Page 9 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 10 of 52 PageID #: 156




           the time of the representation, Defendants do not possess and rely upon competent

           and reliable evidence that is sufficient to substantiate that the representation is true,

           including but not limited to instances where:

           1.      Consumers have disputed or attempted to dispute the validity or accuracy of

                   the Debt and Defendants have failed to review information substantiating

                   the amount of Debt, or failed to consider the Consumers’ disputes, prior to

                   continuing collection; or

           2.      Defendants have knowledge or reason to believe that a specific Debt

                   Portfolio contains unreliable data but fail to obtain information

                   substantiating the accuracy of the data prior to collecting; and

     B.    Failing, after a Consumer denies, disputes, or challenges the Defendants’ claim that

           the Consumer owes the Debt or owes the Debt in the amount asserted, to:

           1.      within thirty (30) days after the denial, dispute, or challenge, or when the

                   Debt is next reported to a Consumer Reporting Agency, if earlier: report the

                   Debt as disputed or request deletion of that item from the Consumer’s

                   consumer reporting file by any Consumer Reporting Agency to which the

                   Debt was reported by Defendants; and

           2.      promptly after the denial, dispute, or challenge:

                   (a)     cease collection, and not sell, provide, or transfer the Debt to any

                           Person or entity other than the creditor to whom the Debt is owed;

                           or




                                       Page 10 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 11 of 52 PageID #: 157




                 (b)   commence and complete, within thirty (30) days after a Consumer

                       denies, disputes, or challenges Defendants’ claim that the Consumer

                       owes the Debt or that it owes the Debt in the amount asserted, an

                       Investigation of the denial, dispute, or challenge, provided that

                       Defendants shall not be required to investigate any denial, dispute,

                       or challenge more than once unless the Consumer provides to

                       Defendants or the Defendants otherwise acquire or obtain

                       information, data, or documentation that was not considered in any

                       prior Investigation. Defendants shall notify the Consumer within

                       five (5) business days if the denial, dispute, or challenge is not

                       investigated under this proviso.

                       (i)    If the results of the Investigation show that the Consumer

                              owes the Debt in the amount asserted, Defendants shall,

                              within seven (7) days of reaching their conclusion: (a)

                              inform the Consumer, either directly or, if the denial,

                              dispute, or challenge was received solely by notification

                              from a Consumer Reporting Agency, by informing the

                              Consumer Reporting Agency, of Defendants’ conclusion,

                              and provide the basis for it; and (b) unless the denial,

                              dispute, or challenge was received solely by notification

                              from a Consumer Reporting Agency, provide verification of

                              the Debt to the Consumer; after which they may continue


                                   Page 11 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 12 of 52 PageID #: 158




                               collection. If the Consumer continues to dispute the Debt,

                               nothing in this order supersedes the requirement of

                               § 623(a)(3) of the FCRA, 15 U.S.C. § 1681s-2(a)(3), that

                               Defendants convey the dispute when furnishing information

                               on the Debt to any Consumer Reporting Agency.

                       (ii)    If the results of the Investigation show that the Consumer

                               does not owe the Debt or the Debt cannot be verified,

                               Defendants shall, within seven (7) days of reaching their

                               conclusion: (a) inform the Consumer, either directly or, if

                               the denial, dispute, or challenge was received solely by

                               notification from a Consumer Reporting Agency, by

                               informing the Consumer Reporting Agency, of Defendants’

                               conclusion and the basis for it; (b) request that each

                               Consumer Reporting Agency to which the Debt has been

                               reported delete the Debt from the Consumer’s consumer

                               reporting file; (c) cease collection; and (d) not sell, provide,

                               or transfer the Debt to any Person or entity other than the

                               creditor to whom the Debt is allegedly owed.

                       (iii)   If the results of the Investigation show that the Consumer

                               does owe the Debt but not in the amount that Defendants

                               asserted, Defendants shall, within seven (7) days of reaching

                               their conclusion: (a) inform the Consumer, either directly or,


                                   Page 12 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 13 of 52 PageID #: 159




                                      if the denial, dispute, or challenge was received solely by

                                      notification from a Consumer Reporting Agency, by

                                      informing the Consumer Reporting Agency, of Defendants’

                                      conclusion and the basis for it; and (b) provide to each

                                      Consumer Reporting Agency to which the Debt has been

                                      reported any correction to the reported information that is

                                      necessary to make the information provided by Defendants

                                      accurate, after which they may continue collection.

       Provided that, if the Consumer initiates contact with Defendants by any means,

Defendants may respond to the Consumer prior to the completion of the Investigation.

       Provided further that, nothing in this Section affects Defendants’ obligation to comply

with all applicable provisions of the FDCPA and the FCRA.

       Provided further that, nothing in this Section prohibits Defendants from requiring

Consumers who deny, dispute, or challenge a Debt on the grounds of fraud or identity theft to do

so in writing, so long as Defendants clearly and conspicuously disclose these requirements to

Consumers. Once Defendant receives an identity theft report, the requirements of § 623(a)(6)(B)

of the FCRA, 15 U.S.C. § 1681s-2(a)(6)(B), apply.


        VI.    PROHIBITION ON DISCLOSURE OF INACCURATE CONSUMER
                                  INFORMATION

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, in connection with


                                           Page 13 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 14 of 52 PageID #: 160




promoting or offering for sale any good or service, are permanently restrained and enjoined from

furnishing information regarding a Consumer to any Consumer Reporting Agency,

notwithstanding any alternative compliance methods that may be generally available under

Section 623(a)(1)(C) of the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(a)(1)(C), while

knowing or having reason to believe that the information is inaccurate.

            VII.      PROHIBITION ON VIOLATIONS OF FURNISHER RULE

       IT IS FURTHER ORDERED that Defendants, Defendants’ officers, agents, employees,

and attorneys, and all other persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, in connection with

promoting or offering for sale any good or service, are hereby permanently restrained and

enjoined from:

       A.        Failing to comply with 12 C.F.R. § 1022.42, a copy of which is attached as

                 Attachment B, including by failing to:

                 1.     Establish and implement reasonable written policies and procedures

                        regarding the accuracy and integrity of the information relating to

                        Consumers that it furnishes to CRAs that are appropriate to the nature, size,

                        complexity, and scope of Defendant’s activities;

                 2.     Consider the guidelines set forth in Appendix E to 12 C.F.R. Part 1022, a

                        copy of which is attached as Attachment C, in developing the policies and

                        procedures, and incorporate those guidelines that are appropriate; and

                 3.     Periodically review the written policies and procedures and update them as

                        necessary to ensure their continued effectiveness;


                                           Page 14 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 15 of 52 PageID #: 161




     B.    Failing to:

           1.      Establish and implement reasonable written policies and procedures

                   regarding reasonable investigations of FCRA Qualified Direct Disputes;

           2.      In developing the policies and procedures concerning FCRA Qualified

                   Direct Disputes, incorporate reasonable provisions related to: (a) training

                   employees whose duties include processing, responding to, or investigating

                   Direct Disputes, including training on the requirements of the FCRA and

                   related regulations; (b) retaining documents related to FCRA Qualified

                   Direct Disputes for a reasonable period of time to allow for effective

                   training and auditing; (c) requiring employees to document actions taken in

                   processing, responding to, or investigating FCRA Qualified Direct

                   Disputes, to allow for effective training and auditing; and (d) establishing

                   an auditing program and schedule that is reasonably designed to promote

                   compliance with the requirements of the FCRA and related regulations; and

           3.      Periodically review the written policies and procedures regarding the

                   conduct of reasonable investigations of FCRA Qualified Direct Disputes

                   and update them as necessary to ensure their continued effectiveness;

     C.    Failing to comply with 12 C.F.R. § 1022.43, a copy of which is attached as

           Attachment D, including by, upon receiving an FCRA Qualified Direct Dispute,

           failing to:

           1.      Conduct a reasonable investigation with respect to the disputed

                   information;


                                      Page 15 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 16 of 52 PageID #: 162




           2.     Review all relevant information provided by the Consumer with the dispute

                  notice; and

           3.     Complete its investigation of the dispute and report the results of the

                  investigation to the Consumer before the expiration of the period

                  prescribed by Section 611(a)(1) of the Fair Credit Reporting Act, 15 U.S.C

                  1681i(a)(1), a copy of which is attached as Attachment E.

   VIII. MONETARY JUDGMENT FOR EQUITABLE MONETARY RELIEF

IT IS FURTHER ORDERED that:

     A.    Judgment in the amount of Twenty-Four Million Three Hundred Thousand Dollars

           ($24,300,000) is entered in favor of the Commission against Defendants, jointly

           and severally, as equitable monetary relief.

     B.    Individual Defendants are ordered to assign to the Commission all right, title, and

           interest in any claim or right they may have to receive payments pursuant to their

           respective Member Separation and Asset Purchase Payout Agreements with

           Midwest Recovery Systems, LLC, dated on or about August 26, 2019 in the case

           of Defendants Kenny W. Conway and Joseph H. Smith, and dated on or about

           August 30, 2019 in the case of Defendant Brandon M. Tumber, including any

           amendments, replacements, or substitute agreements. Individual Defendants shall

           cooperate fully in such assignment and shall promptly execute all documents and

           take all actions necessary or appropriate to effect the assignment of any claim or

           right they may have to receive such payments. Only the amount of any funds

           actually received by the Commission pursuant to such assignment will be applied


                                      Page 16 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 17 of 52 PageID #: 163




           to the unsuspended judgment amount specified in Subsection A above. Upon

           such assignments, the remainder of the judgment is suspended as to Individual

           Defendants Kenny W. Conway and Joseph H. Smith, subject to the Subsections

           below.

     C.    Individual Defendant Brandon M. Tumber and the Corporate Defendant are

           ordered to pay to the Commission Fifty-Six Thousand, Seven Hundred Forty-Eight

           Dollars ($56,748). Such payment must be made within forty-five (45) days of

           entry of this Order by electronic fund transfer in accordance with instructions

           previously provided by a representative of the Commission.

     D.    Individual Defendant Brandon M. Tumber is ordered, within twenty-one (21) days

           of entry of this Order, to sell or divest his ownership interest in Consumer

           Adjustment Company, Inc., also d/b/a CACi, and shall transfer to the Commission

           all funds from the proceeds of such sale or divestiture within thirty (30) days of

           entry of this Order. The sale or divestiture shall not be to any member of

           Individual Defendant Brandon M. Tumber’s immediate family, and he shall not

           otherwise materially benefit from such sale or divestiture.

     E.    In partial satisfaction of the judgment, Defendants shall direct U.S. Bank to

           transfer to the Commission, within ten (10) business days of receipt of a copy of

           this Order, all funds, if any, in all accounts held in the name of, on behalf of, or for

           the benefit of, the Corporate Defendant, including, but not limited to account

           number xxxxxxxx4997 in the name of Midwest Recovery Systems LLC.




                                       Page 17 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 18 of 52 PageID #: 164




     F.    Upon the completion of the assignments, payments, and transfers as set forth in

           Subsections B-E above, the remainder of the judgment is suspended as to the

           Corporate Defendant and Individual Defendant Brandon M. Tumber, subject to the

           Subsections below.

     G.    The Commission’s agreement to the suspension of part of the judgment is

           expressly premised upon the truthfulness, accuracy, and completeness of

           Defendants’ sworn financial statements and related documents (collectively,

           “financial representations”) submitted to the Commission, namely:

           1.     the Financial Statement of Individual Defendant Brandon M. Tumber

                  signed on July 26, 2020, including the attachments;

           2.     the Financial Statement of Individual Defendant Brandon M. Tumber

                  signed on September 11, 2020, including the attachments;

           3.     the Financial Statement of Corporate Defendant Midwest Recovery

                  Systems, LLC signed by Brandon M. Tumber, President, on July 20,

                  including the attachments;

           4.     the Financial Statement of Corporate Defendant Midwest Recovery

                  Systems, LLC signed by Brandon M. Tumber, President, on September 10,

                  2020, including the attachments;

           5.     the Financial Statement of Defendant Kenny W. Conway signed on July

                  30, 2020, including the attachments;

           6.     the Financial Statement of Defendant Joseph H. Smith signed on July 27,

                  2020, including the attachments;


                                     Page 18 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 19 of 52 PageID #: 165




           7.     the letter from John H. Bedard, Jr., counsel for Defendants Midwest

                  Recovery Systems, LLC and Brandon M. Tumber, to Commission counsel

                  Daniel Dwyer dated July 27, 2020;

           8.     the letter from John H. Bedard, Jr., counsel for Defendants Midwest

                  Recovery Systems, LLC and Brandon M. Tumber, to Commission counsel

                  Daniel Dwyer dated September 21; and

           9.     the Member Separation and Asset Purchase Payout Agreement of

                  Defendant Joseph H. Smith, submitted to Commission counsel Daniel

                  Dwyer on September 4, 2020.

     H.    The suspension of the judgment will be lifted as to any Defendant if, upon motion

           by the Commission, the Court finds that Defendant failed to disclose any material

           asset, materially misstated the value of any asset, or made any other material

           misstatement or omission in the financial representations identified above.

     I.    If the suspension of the judgment is lifted, the judgment becomes immediately due

           as to that Defendant in the amount specified in Subsection A above (which the

           parties stipulate only for purposes of this Section represents the consumer injury

           alleged in the Complaint), less any payment previously made pursuant to this

           Section, plus interest computed from the date of entry of this Order.

                 IX.     ADDITIONAL MONETARY PROVISIONS

IT IS FURTHER ORDERED that:




                                      Page 19 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 20 of 52 PageID #: 166




     A.    Defendants relinquish dominion and all legal and equitable right, title, and interest

           in all assets transferred pursuant to this Order and may not seek the return of any

           assets.

     B.    The facts alleged in the Complaint will be taken as true, without further proof, in

           any subsequent civil litigation by or on behalf of the Commission, including in a

           proceeding to enforce its rights to any payment or monetary judgment pursuant to

           this Order, such as a nondischargeability complaint in any bankruptcy case.

     C.    The facts alleged in the Complaint establish all elements necessary to sustain an

           action by the Commission pursuant to Section 523(a)(2)(A) of the Bankruptcy

           Code, 11 U.S.C. § 523(a)(2)(A), and this Order is intended to have collateral

           estoppel effect for such purposes.

     D.    Defendants acknowledge that their Taxpayer Identification Numbers (Social

           Security Numbers or Employer Identification Numbers), which Defendants must

           submit to the Commission, may be used for collecting and reporting on any

           delinquent amount arising out of this Order, in accordance with 31 U.S.C. §7701.

     E.    All money paid to the Commission pursuant to this Order may be deposited into a

           fund administered by the Commission or its designee to be used for equitable

           relief, including consumer redress and any attendant expenses for the

           administration of any redress fund. If a representative of the Commission decides

           that direct redress to consumers is wholly or partially impracticable or money

           remains after redress is completed, the Commission may apply any remaining

           money for such other equitable relief (including consumer information remedies)


                                      Page 20 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 21 of 52 PageID #: 167




                as it determines to be reasonably related to Defendants’ practices alleged in the

                Complaint. Any money not used for such equitable relief is to be deposited to the

                U.S. Treasury as disgorgement. Defendants have no right to challenge any

                actions the Commission or its representatives may take pursuant to this Subsection.

                               X.    CUSTOMER INFORMATION

         IT IS FURTHER ORDERED that the Corporate Defendant, its officers, agents,

employees, and attorneys, and all persons in active concert or participation with any of them, who

receive actual notice of this Order, whether acting directly or indirectly, and the Individual

Defendants, whether acting directly or indirectly, are permanently restrained and enjoined from

directly or indirectly failing to provide sufficient customer information to enable the Commission

to efficiently administer consumer redress. If a representative of the Commission requests in

writing any information related to redress, Defendants must provide it, in the form prescribed by

the Commission, within 14 days.

         Provided, however, that customer information need not be disposed of, and may be

disclosed, to the extent requested by a government agency or required by law, regulation, or court

order.

                                     XI.     COOPERATION

         IT IS FURTHER ORDERED that Defendants must fully cooperate with representatives of

the Commission in this case and in any investigation related to or associated with the transactions

or the occurrences that are the subject of the Complaint. Defendants must provide truthful and

complete information, evidence, and testimony. Individual Defendants must appear and

Corporate Defendant must cause Corporate Defendant’s officers, employees, representatives, or


                                           Page 21 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 22 of 52 PageID #: 168




agents to appear for interviews, discovery, hearings, trials, and any other proceedings that a

Commission representative may reasonably request upon 5 days written notice, or other

reasonable notice, at such places and times as a Commission representative may designate,

without the service of a subpoena.

                          XII.       ORDER ACKNOWLEDGMENTS

         IT IS FURTHER ORDERED that Defendants obtain acknowledgments of receipt of this

Order:

         A.    Each Defendant, within 7 days of entry of this Order, must submit to the

               Commission an acknowledgment of receipt of this Order sworn under penalty of

               perjury.

         B.    For 5 years after entry of this Order, each Individual Defendant for any business

               that such Defendant, individually or collectively with any other Defendants, is the

               majority owner or controls directly or indirectly, and each Corporate Defendant,

               must deliver a copy of this Order to: (1) all principals, officers, directors, and

               LLC managers and members; (2) all employees having managerial responsibilities

               for Debt Collection Activities and furnishing information to Consumer Reporting

               Agencies and all agents and representatives who participate in Debt Collection

               Activities and furnishing information to Consumer Reporting Agencies; and (3)

               any business entity resulting from any change in structure as set forth in the

               Section titled Compliance Reporting. Delivery must occur within 7 days of entry

               of this Order for current personnel. For all others, delivery must occur before they

               assume their responsibilities.


                                          Page 22 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 23 of 52 PageID #: 169




      C.      From each individual or entity to which a Defendant delivered a copy of this

              Order, that Defendant must obtain, within 30 days, a signed and dated

              acknowledgment of receipt of this Order.

                          XIII.    COMPLIANCE REPORTING

      IT IS FURTHER ORDERED that Defendants make timely submissions to the

Commission:

      A.      One year after entry of this Order, each Defendant must submit a compliance

              report, sworn under penalty of perjury:

              1.     Each Defendant must: (a) identify the primary physical, postal, and email

                     address and telephone number, as designated points of contact, which

                     representatives of the Commission may use to communicate with

                     Defendant; (b) identify all of that Defendant’s businesses by all of their

                     names, telephone numbers, and physical, postal, email, and Internet

                     addresses; (c) describe the activities of each business, including the goods

                     and services offered, the means of advertising, marketing, and sales, and

                     the involvement of any other Defendant (which Individual Defendants must

                     describe if they know or should know due to their own involvement);

                     (d) describe in detail whether and how that Defendant is in compliance

                     with each Section of this Order; and (e) provide a copy of each Order

                     Acknowledgment obtained pursuant to this Order, unless previously

                     submitted to the Commission.




                                        Page 23 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 24 of 52 PageID #: 170




           2.     Additionally, each Individual Defendant must: (a) identify all telephone

                  numbers and all physical, postal, email and Internet addresses, including all

                  residences; (b) identify all business activities, including any business for

                  which such Defendant performs services whether as an employee or

                  otherwise and any entity in which such Defendant has any ownership

                  interest; and (c) describe in detail such Defendant’s involvement in each

                  such business, including title, role, responsibilities, participation, authority,

                  control, and any ownership.

     B.    For 10 years after entry of this Order, each Defendant must submit a compliance

           notice, sworn under penalty of perjury, within 14 days of any change in the

           following:

           1.     Each Defendant must report any change in: (a) any designated point of

                  contact; or (b) the structure of any Corporate Defendant or any entity that

                  any Defendant has any ownership interest in or controls directly or

                  indirectly that may affect compliance obligations arising under this Order,

                  including: creation, merger, sale, or dissolution of the entity or any

                  subsidiary, parent, or affiliate that engages in any acts or practices subject

                  to this Order.

           2.     Additionally, each Individual Defendant must report any change in: (a)

                  name, including aliases or fictitious name, or residence address; or (b) title

                  or role in any business activity, including any business for which such

                  Defendant performs services whether as an employee or otherwise and any


                                      Page 24 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 25 of 52 PageID #: 171




                      entity in which such Defendant has any ownership interest, and identify the

                      name, physical address, and any Internet address of the business or entity.

       C.      Each Defendant must submit to the Commission notice of the filing of any

               bankruptcy petition, insolvency proceeding, or similar proceeding by or against

               such Defendant within 14 days of its filing.

       D.      Any submission to the Commission required by this Order to be sworn under

               penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746,

               such as by concluding: “I declare under penalty of perjury under the laws of the

               United States of America that the foregoing is true and correct. Executed on:

               _____” and supplying the date, signatory’s full name, title (if applicable), and

               signature.

       E.      Unless otherwise directed by a Commission representative in writing, all

               submissions to the Commission pursuant to this Order must be emailed to

               DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to:

               Associate Director for Enforcement, Bureau of Consumer Protection, Federal

               Trade Commission, 600 Pennsylvania Avenue NW, Washington, DC 20580.

               The subject line must begin: Federal Trade Commission v. Midwest Recovery

               LLC.

                                 XIV.     RECORDKEEPING

       IT IS FURTHER ORDERED that Defendants must create certain records for 10 years

after entry of the Order, and retain each such record for 5 years. Specifically, Corporate

Defendant, in connection with Debt Collection Activities, and each Individual Defendant for any


                                          Page 25 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 26 of 52 PageID #: 172




business that such Defendant, individually or collectively with any other Defendants, is a majority

owner or controls directly or indirectly, must create and retain the following records:

       A.      accounting records showing the revenues from all goods or services sold;

       B.      personnel records showing, for each person providing services, whether as an

               employee or otherwise, that person’s: name; addresses; telephone numbers; job

               title or position; dates of service; and (if applicable) the reason for termination;

       C.      records of all Consumer complaints and refund requests, whether received directly

               or indirectly, such as through a third party, and any response; and

       D.      all records necessary to demonstrate full compliance with each provision of this

               Order, including all submissions to the Commission.

                            XV.     COMPLIANCE MONITORING

       IT IS FURTHER ORDERED that, for the purpose of monitoring Defendants’ compliance

with this Order and any failure to transfer any assets as required by this Order:

       A.      Within 14 days of receipt of a written request from a representative of the

               Commission, each Defendant must: submit additional compliance reports or other

               requested information, which must be sworn under penalty of perjury; appear for

               depositions; and produce documents for inspection and copying. The

               Commission is also authorized to obtain discovery, without further leave of court,

               using any of the procedures prescribed by Federal Rules of Civil Procedure 29, 30

               (including telephonic depositions), 31, 33, 34, 36, 45, and 69, provided that

               Defendants, after attempting to resolve a dispute without court action and for good




                                           Page 26 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 27 of 52 PageID #: 173




              cause shown, may file a motion with this Court seeking an order for one or more of

              the protections set forth in Rule 26(c).

       B.     For matters concerning this Order, the Commission is authorized to communicate

              directly with each Defendant. Defendants must permit representatives of the

              Commission to interview any employee or other person affiliated with any

              Defendant who has agreed to such an interview. The person interviewed may

              have counsel present.

       C.     The Commission may use all other lawful means, including posing, through its

              representatives as Consumers, suppliers, or other individuals or entities, to

              Defendants or any individual or entity affiliated with Defendants, without the

              necessity of identification or prior notice. Nothing in this Order limits the

              Commission’s lawful use of compulsory process, pursuant to Sections 9 and 20 of

              the FTC Act, 15 U.S.C. §§ 49, 57b-1.

       D.     Upon written request from a representative of the Commission, any Consumer

              Reporting Agency must furnish consumer reports concerning Individual

              Defendants, pursuant to Section 604(1) of the Fair Credit Reporting Act, 15 U.S.C.

              §1681b(a)(1).

                         XVI.    RETENTION OF JURISDICTION

       IT IS FURTHER ORDERED that this Court retains jurisdiction of this matter for purposes

of construction, modification, and enforcement of this Order.




                                         Page 27 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 28 of 52 PageID #: 174




SO ORDERED this 23rd day of          December           , 2020.


                                    _______________________________
                                    STEPHEN R. CLARK
                                    UNITED STATES DISTRICT JUDGE




                                 Page 28 of 30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 29 of 52 PageID #: 175




 SO STIPULATED AND AGREED:


 FOR PLAINTIFF:

FEDERAL TRADE COMMISSION

Isl Daniel Dwyer
Daniel Dwyer, Attorney #28670 I (CA)
Christopher Leach, Attorney
Katherine White, Attorney
Federal Trade Commission
Washington, DC 20580
202-326-2957 (Dwyer)
202-326-2394 (Leach)
202-326-2878 (White)
202-326-3768 (fax)
ddwyer@ftc.gov; cleach@ftc.gov; kwhite(c«ftc.gov



FOR DEFENDANTS MIDWEST RECOVERY SYSTEMS LLC AND BRANDON M.
TUMBER:

Isl Brett B. Caban                                 Date:   1212212020
Brett B. Caban        Mo. Bar No. 59022
AEGIS Law
60 I South Lindbergh Blvd., Second Floor
St. Louis, Missouri 63131
3 14-454-91 00


                                                   Date:   / .2. /   d   )-/Jo
                                                                         I
                                                                                 ).D
John H.
Bedard
4855 Rive
Duluth, GA 30096
678-253-1871
jbedard@ bedardlawgroup.com

COUNSEL for Defendants Midwest Recovery Systems, LLC and Brandon M. Tumber




                                       Page 29 of 30
 Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 30 of 52 PageID #: 176




DEFENDANTS:

______________________________________                    12/22/2020
                                                 Date: __________
BRANDON M. TUMBER, individually and
as an officer of Midwest Recovery Systems, LLC


______________________________________           Date: __________
KENNY W. CONWAY, individually and
as an officer of Midwest Recovery Systems, LLC


______________________________________           Date: __________
JOSEPH H. SMITH, individually and
as an officer of Midwest Recovery Systems, LLC




                                      Page 30 of 30
  Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 31 of 52 PageID #: 177



DEFENDANTS:

                                                 Date:
BRANDON M. TUMBER, individually and
as an officer of Midwest Recovery Systems, LLC


           L---v/
   N      \V. CONWAY, indivi ally and
as an officer of Midwest Rec •ery Systems, LLC


                                                 Date:
JOSEPH H. SMITH, individually and
as an officer of Midwest Recovery Systems, LLC




                                        Page 30 of 30
  Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 32 of 52 PageID #: 178



DEFENDANTS:

                                                    Date:
BRAND ON M. TUMBE R, individu ally and
as an officer of Midwes t Recove ry Systems, LLC


                                                    Date:
KENNY W. CONW AY, individu ally and
as an officer of Midwes t Recove ry Systems, LLC



                                   and
                                                    Date    P/vfo
           ro    1   west   ecovery Systems , LLC




                                           Page 30 of30
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 33 of 52 PageID #: 179




                               ATTACHMENT A
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 34 of 52 PageID #: 180
   § 1692                               TITLE 15—COMMERCE AND TRADE                                               Page 1520

   (Pub. L. 90–321, title VII, § 707, as added Pub. L.           (Pub. L. 90–321, title VIII, § 802, as added Pub. L.
   94–239, § 7, Mar. 23, 1976, 90 Stat. 255; amended             95–109, Sept. 20, 1977, 91 Stat. 874.)
   Pub. L. 96–221, title VI, § 610(c), Mar. 31, 1980, 94
                                                                                      EFFECTIVE DATE
   Stat. 174; Pub. L. 111–203, title X, § 1085(1), July
   21, 2010, 124 Stat. 2083.)                                      Pub. L. 90–321, title VIII, § 819, formerly § 818, as added
                                                                 by Pub. L. 95–109, Sept. 20, 1977, 91 Stat. 883, § 818; re-
                         AMENDMENTS                              numbered § 819, Pub. L. 109–351, title VIII, § 801(a)(1),
     2010—Pub. L. 111–203 substituted ‘‘Bureau’’ for             Oct. 13, 2006, 120 Stat. 2004, provided that: ‘‘This title
   ‘‘Board’’ wherever appearing.                                 [enacting this subchapter] takes effect upon the expira-
     1980—Pub. L. 96–221 substituted ‘‘Each year’’ for ‘‘Not     tion of six months after the date of its enactment
   later than February 1 of each year after 1976’’.              [Sept. 20, 1977], but section 809 [section 1692g of this
                                                                 title] shall apply only with respect to debts for which
            EFFECTIVE DATE OF 2010 AMENDMENT                     the initial attempt to collect occurs after such effec-
                                                                 tive date.’’
     Amendment by Pub. L. 111–203 effective on the des-
   ignated transfer date, see section 1100H of Pub. L.                                  SHORT TITLE
   111–203, set out as a note under section 552a of Title 5,
   Government Organization and Employees.                          This subchapter known as the ‘‘Fair Debt Collection
                                                                 Practices Act’’, see Short Title note set out under sec-
            EFFECTIVE DATE OF 1980 AMENDMENT                     tion 1601 of this title.
     Amendment by Pub. L. 96–221 effective on expiration         § 1692a. Definitions
   of two years and six months after Mar. 31, 1980, with all
   regulations, forms, and clauses required to be pre-             As used in this subchapter—
   scribed to be promulgated at least one year prior to              (1) The term ‘‘Bureau’’ means the Bureau of
   such effective date, and allowing any creditor to com-          Consumer Financial Protection.
   ply with any amendments, in accordance with the regu-
   lations, forms, and clauses prescribed by the Board
                                                                     (2) The term ‘‘communication’’ means the
   prior to such effective date, see section 625 of Pub. L.        conveying of information regarding a debt di-
   96–221, set out as a note under section 1602 of this title.     rectly or indirectly to any person through any
                                                                   medium.
                       EFFECTIVE DATE                                (3) The term ‘‘consumer’’ means any natural
     Section effective Mar. 23, 1976, see section 708 of Pub.      person obligated or allegedly obligated to pay
   L. 90–321, set out as a note under section 1691 of this         any debt.
   title.                                                            (4) The term ‘‘creditor’’ means any person
        SUBCHAPTER V—DEBT COLLECTION                               who offers or extends credit creating a debt or
                 PRACTICES                                         to whom a debt is owed, but such term does
                                                                   not include any person to the extent that he
   § 1692. Congressional findings and declaration of               receives an assignment or transfer of a debt in
       purpose                                                     default solely for the purpose of facilitating
                                                                   collection of such debt for another.
   (a) Abusive practices
                                                                     (5) The term ‘‘debt’’ means any obligation or
     There is abundant evidence of the use of abu-                 alleged obligation of a consumer to pay money
   sive, deceptive, and unfair debt collection prac-               arising out of a transaction in which the
   tices by many debt collectors. Abusive debt col-                money, property, insurance, or services which
   lection practices contribute to the number of                   are the subject of the transaction are pri-
   personal bankruptcies, to marital instability, to               marily for personal, family, or household pur-
   the loss of jobs, and to invasions of individual                poses, whether or not such obligation has been
   privacy.                                                        reduced to judgment.
   (b) Inadequacy of laws                                            (6) The term ‘‘debt collector’’ means any
     Existing laws and procedures for redressing                   person who uses any instrumentality of inter-
   these injuries are inadequate to protect consum-                state commerce or the mails in any business
   ers.                                                            the principal purpose of which is the collec-
                                                                   tion of any debts, or who regularly collects or
   (c) Available non-abusive collection methods                    attempts to collect, directly or indirectly,
     Means other than misrepresentation or other                   debts owed or due or asserted to be owed or
   abusive debt collection practices are available                 due another. Notwithstanding the exclusion
   for the effective collection of debts.                          provided by clause (F) of the last sentence of
   (d) Interstate commerce                                         this paragraph, the term includes any creditor
     Abusive debt collection practices are carried                 who, in the process of collecting his own debts,
   on to a substantial extent in interstate com-                   uses any name other than his own which
   merce and through means and instrumentalities                   would indicate that a third person is collect-
   of such commerce. Even where abusive debt col-                  ing or attempting to collect such debts. For
   lection practices are purely intrastate in char-                the purpose of section 1692f(6) of this title,
   acter, they nevertheless directly affect inter-                 such term also includes any person who uses
   state commerce.                                                 any instrumentality of interstate commerce
                                                                   or the mails in any business the principal pur-
   (e) Purposes                                                    pose of which is the enforcement of security
     It is the purpose of this subchapter to elimi-                interests. The term does not include—
   nate abusive debt collection practices by debt                      (A) any officer or employee of a creditor
   collectors, to insure that those debt collectors                  while, in the name of the creditor, collecting
   who refrain from using abusive debt collection                    debts for such creditor;
   practices are not competitively disadvantaged,                      (B) any person while acting as a debt col-
   and to promote consistent State action to pro-                    lector for another person, both of whom are
   tect consumers against debt collection abuses.                    related by common ownership or affiliated
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 35 of 52 PageID #: 181
   Page 1521                            TITLE 15—COMMERCE AND TRADE                                                § 1692c

       by corporate control, if the person acting as             of acquiring location information about the con-
       a debt collector does so only for persons to              sumer shall—
       whom it is so related or affiliated and if the                (1) identify himself, state that he is confirm-
       principal business of such person is not the                ing or correcting location information con-
       collection of debts;                                        cerning the consumer, and, only if expressly
         (C) any officer or employee of the United                 requested, identify his employer;
       States or any State to the extent that col-                   (2) not state that such consumer owes any
       lecting or attempting to collect any debt is                debt;
       in the performance of his official duties;                    (3) not communicate with any such person
         (D) any person while serving or attempting                more than once unless requested to do so by
       to serve legal process on any other person in               such person or unless the debt collector rea-
       connection with the judicial enforcement of                 sonably believes that the earlier response of
       any debt;                                                   such person is erroneous or incomplete and
         (E) any nonprofit organization which, at                  that such person now has correct or complete
       the request of consumers, performs bona fide                location information;
       consumer credit counseling and assists con-                   (4) not communicate by post card;
       sumers in the liquidation of their debts by                   (5) not use any language or symbol on any
       receiving payments from such consumers                      envelope or in the contents of any communica-
       and distributing such amounts to creditors;                 tion effected by the mails or telegram that in-
       and                                                         dicates that the debt collector is in the debt
         (F) any person collecting or attempting to                collection business or that the communication
       collect any debt owed or due or asserted to                 relates to the collection of a debt; and
       be owed or due another to the extent such                     (6) after the debt collector knows the con-
       activity (i) is incidental to a bona fide fidu-             sumer is represented by an attorney with re-
       ciary obligation or a bona fide escrow ar-                  gard to the subject debt and has knowledge of,
       rangement; (ii) concerns a debt which was                   or can readily ascertain, such attorney’s name
       originated by such person; (iii) concerns a                 and address, not communicate with any person
       debt which was not in default at the time it                other than that attorney, unless the attorney
       was obtained by such person; or (iv) concerns               fails to respond within a reasonable period of
       a debt obtained by such person as a secured                 time to communication from the debt collec-
       party in a commercial credit transaction in-                tor.
       volving the creditor.
                                                                 (Pub. L. 90–321, title VIII, § 804, as added Pub. L.
       (7) The term ‘‘location information’’ means
                                                                 95–109, Sept. 20, 1977, 91 Stat. 876.)
     a consumer’s place of abode and his telephone
     number at such place, or his place of employ-                                   EFFECTIVE DATE
     ment.                                                         Section effective upon the expiration of six months
       (8) The term ‘‘State’’ means any State, terri-            after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as
     tory, or possession of the United States, the               added by Pub. L. 95–109, set out as a note under section
     District of Columbia, the Commonwealth of                   1692 of this title.
     Puerto Rico, or any political subdivision of
     any of the foregoing.                                       § 1692c. Communication in connection with debt
                                                                     collection
   (Pub. L. 90–321, title VIII, § 803, as added Pub. L.
   95–109, Sept. 20, 1977, 91 Stat. 875; amended Pub.            (a) Communication with the consumer generally
   L. 99–361, July 9, 1986, 100 Stat. 768; Pub. L.                 Without the prior consent of the consumer
   111–203, title X, § 1089(2), July 21, 2010, 124 Stat.         given directly to the debt collector or the ex-
   2092.)                                                        press permission of a court of competent juris-
                         AMENDMENTS                              diction, a debt collector may not communicate
     2010—Par. (1). Pub. L. 111–203 added par. (1) and struck    with a consumer in connection with the collec-
   out former par. (1) which read as follows: ‘‘The term         tion of any debt—
   ‘Commission’ means the Federal Trade Commission.’’                (1) at any unusual time or place or a time or
     1986—Par. (6). Pub. L. 99–361 in provision preceding cl.      place known or which should be known to be
   (A) substituted ‘‘clause (F)’’ for ‘‘clause (G)’’, struck       inconvenient to the consumer. In the absence
   out cl. (F) which excluded any attorney-at-law collect-         of knowledge of circumstances to the con-
   ing a debt as an attorney on behalf of and in the name
                                                                   trary, a debt collector shall assume that the
   of a client from term ‘‘debt collector’’, and redesig-
   nated cl. (G) as (F).                                           convenient time for communicating with a
                                                                   consumer is after 8 o’clock antemeridian and
            EFFECTIVE DATE OF 2010 AMENDMENT                       before 9 o’clock postmeridian, local time at
     Amendment by Pub. L. 111–203 effective on the des-            the consumer’s location;
   ignated transfer date, see section 1100H of Pub. L.               (2) if the debt collector knows the consumer
   111–203, set out as a note under section 552a of Title 5,       is represented by an attorney with respect to
   Government Organization and Employees.                          such debt and has knowledge of, or can readily
                       EFFECTIVE DATE                              ascertain, such attorney’s name and address,
     Section effective upon the expiration of six months           unless the attorney fails to respond within a
   after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as     reasonable period of time to a communication
   added by Pub. L. 95–109, set out as a note under section        from the debt collector or unless the attorney
   1692 of this title.                                             consents to direct communication with the
                                                                   consumer; or
   § 1692b. Acquisition of location information
                                                                     (3) at the consumer’s place of employment if
     Any debt collector communicating with any                     the debt collector knows or has reason to
   person other than the consumer for the purpose                  know that the consumer’s employer prohibits
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 36 of 52 PageID #: 182
   § 1692d                                   TITLE 15—COMMERCE AND TRADE                                           Page 1522

     the consumer from receiving such communica-                     (4) The advertisement for sale of any debt to
     tion.                                                         coerce payment of the debt.
   (b) Communication with third parties                              (5) Causing a telephone to ring or engaging
     Except as provided in section 1692b of this                   any person in telephone conversation repeat-
   title, without the prior consent of the consumer                edly or continuously with intent to annoy,
   given directly to the debt collector, or the ex-                abuse, or harass any person at the called num-
   press permission of a court of competent juris-                 ber.
   diction, or as reasonably necessary to effectuate                 (6) Except as provided in section 1692b of this
   a postjudgment judicial remedy, a debt collector                title, the placement of telephone calls without
   may not communicate, in connection with the                     meaningful disclosure of the caller’s identity.
   collection of any debt, with any person other                 (Pub. L. 90–321, title VIII, § 806, as added Pub. L.
   than the consumer, his attorney, a consumer re-               95–109, Sept. 20, 1977, 91 Stat. 877.)
   porting agency if otherwise permitted by law,
                                                                                    REFERENCES IN TEXT
   the creditor, the attorney of the creditor, or the
   attorney of the debt collector.                                 Section 1681b(3) of this title, referred to in par. (3),
                                                                 was redesignated section 1681b(a)(3) of this title by Pub.
   (c) Ceasing communication                                     L. 104–208, div. A, title II, § 2403(a)(1), Sept. 30, 1996, 110
     If a consumer notifies a debt collector in writ-            Stat. 3009–430.
   ing that the consumer refuses to pay a debt or
                                                                                       EFFECTIVE DATE
   that the consumer wishes the debt collector to
   cease further communication with the con-                       Section effective upon the expiration of six months
   sumer, the debt collector shall not communicate               after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as
   further with the consumer with respect to such                added by Pub. L. 95–109, set out as a note under section
                                                                 1692 of this title.
   debt, except—
       (1) to advise the consumer that the debt col-             § 1692e. False or misleading representations
     lector’s further efforts are being terminated;
       (2) to notify the consumer that the debt col-               A debt collector may not use any false, decep-
     lector or creditor may invoke specified rem-                tive, or misleading representation or means in
     edies which are ordinarily invoked by such                  connection with the collection of any debt.
     debt collector or creditor; or                              Without limiting the general application of the
       (3) where applicable, to notify the consumer              foregoing, the following conduct is a violation of
     that the debt collector or creditor intends to              this section:
     invoke a specified remedy.                                      (1) The false representation or implication
                                                                   that the debt collector is vouched for, bonded
   If such notice from the consumer is made by
                                                                   by, or affiliated with the United States or any
   mail, notification shall be complete upon re-
                                                                   State, including the use of any badge, uni-
   ceipt.
                                                                   form, or facsimile thereof.
   (d) ‘‘Consumer’’ defined                                          (2) The false representation of—
      For the purpose of this section, the term ‘‘con-                 (A) the character, amount, or legal status
   sumer’’ includes the consumer’s spouse, parent                    of any debt; or
   (if the consumer is a minor), guardian, executor,                   (B) any services rendered or compensation
   or administrator.                                                 which may be lawfully received by any debt
   (Pub. L. 90–321, title VIII, § 805, as added Pub. L.              collector for the collection of a debt.
   95–109, Sept. 20, 1977, 91 Stat. 876.)                            (3) The false representation or implication
                           EFFECTIVE DATE                          that any individual is an attorney or that any
                                                                   communication is from an attorney.
     Section effective upon the expiration of six months
                                                                     (4) The representation or implication that
   after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as
   added by Pub. L. 95–109, set out as a note under section        nonpayment of any debt will result in the ar-
   1692 of this title.                                             rest or imprisonment of any person or the sei-
                                                                   zure, garnishment, attachment, or sale of any
   § 1692d. Harassment or abuse                                    property or wages of any person unless such
     A debt collector may not engage in any con-                   action is lawful and the debt collector or cred-
   duct the natural consequence of which is to har-                itor intends to take such action.
   ass, oppress, or abuse any person in connection                   (5) The threat to take any action that can-
   with the collection of a debt. Without limiting                 not legally be taken or that is not intended to
   the general application of the foregoing, the fol-              be taken.
   lowing conduct is a violation of this section:                    (6) The false representation or implication
       (1) The use or threat of use of violence or                 that a sale, referral, or other transfer of any
     other criminal means to harm the physical                     interest in a debt shall cause the consumer
     person, reputation, or property of any person.                to—
       (2) The use of obscene or profane language or                   (A) lose any claim or defense to payment
     language the natural consequence of which is                    of the debt; or
     to abuse the hearer or reader.                                    (B) become subject to any practice prohib-
       (3) The publication of a list of consumers                    ited by this subchapter.
     who allegedly refuse to pay debts, except to a                  (7) The false representation or implication
     consumer reporting agency or to persons                       that the consumer committed any crime or
     meeting the requirements of section 1681a(f) or               other conduct in order to disgrace the con-
     1681b(3) 1 of this title.                                     sumer.
                                                                     (8) Communicating or threatening to com-
    1 See   References in Text note below.                         municate to any person credit information
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 37 of 52 PageID #: 183
   Page 1523                               TITLE 15—COMMERCE AND TRADE                                                 § 1692g

     which is known or which should be known to                      § 1692f. Unfair practices
     be false, including the failure to communicate
     that a disputed debt is disputed.                                 A debt collector may not use unfair or uncon-
       (9) The use or distribution of any written                    scionable means to collect or attempt to collect
     communication which simulates or is falsely                     any debt. Without limiting the general applica-
     represented to be a document authorized, is-                    tion of the foregoing, the following conduct is a
     sued, or approved by any court, official, or                    violation of this section:
     agency of the United States or any State, or                        (1) The collection of any amount (including
     which creates a false impression as to its                        any interest, fee, charge, or expense incidental
     source, authorization, or approval.                               to the principal obligation) unless such
       (10) The use of any false representation or                     amount is expressly authorized by the agree-
     deceptive means to collect or attempt to col-                     ment creating the debt or permitted by law.
     lect any debt or to obtain information con-                         (2) The acceptance by a debt collector from
     cerning a consumer.                                               any person of a check or other payment in-
       (11) The failure to disclose in the initial                     strument postdated by more than five days un-
     written communication with the consumer                           less such person is notified in writing of the
     and, in addition, if the initial communication                    debt collector’s intent to deposit such check
     with the consumer is oral, in that initial oral                   or instrument not more than ten nor less than
     communication, that the debt collector is at-                     three business days prior to such deposit.
     tempting to collect a debt and that any infor-                      (3) The solicitation by a debt collector of
     mation obtained will be used for that purpose,                    any postdated check or other postdated pay-
     and the failure to disclose in subsequent com-                    ment instrument for the purpose of threaten-
     munications that the communication is from                        ing or instituting criminal prosecution.
     a debt collector, except that this paragraph                        (4) Depositing or threatening to deposit any
     shall not apply to a formal pleading made in                      postdated check or other postdated payment
     connection with a legal action.                                   instrument prior to the date on such check or
       (12) The false representation or implication                    instrument.
     that accounts have been turned over to inno-                        (5) Causing charges to be made to any person
     cent purchasers for value.                                        for communications by concealment of the
       (13) The false representation or implication                    true purpose of the communication. Such
     that documents are legal process.                                 charges include, but are not limited to, collect
       (14) The use of any business, company, or or-                   telephone calls and telegram fees.
     ganization name other than the true name of                         (6) Taking or threatening to take any non-
     the debt collector’s business, company, or or-                    judicial action to effect dispossession or dis-
     ganization.                                                       ablement of property if—
       (15) The false representation or implication                        (A) there is no present right to possession
     that documents are not legal process forms or                       of the property claimed as collateral
     do not require action by the consumer.                              through an enforceable security interest;
       (16) The false representation or implication                        (B) there is no present intention to take
     that a debt collector operates or is employed                       possession of the property; or
     by a consumer reporting agency as defined by                          (C) the property is exempt by law from
     section 1681a(f) of this title.                                     such dispossession or disablement.

   (Pub. L. 90–321, title VIII, § 807, as added Pub. L.                  (7) Communicating with a consumer regard-
   95–109, Sept. 20, 1977, 91 Stat. 877; amended Pub.                  ing a debt by post card.
   L. 104–208, div. A, title II, § 2305(a), Sept. 30, 1996,              (8) Using any language or symbol, other than
   110 Stat. 3009–425.)                                                the debt collector’s address, on any envelope
                                                                       when communicating with a consumer by use
                           AMENDMENTS
                                                                       of the mails or by telegram, except that a debt
                                                                       collector may use his business name if such
     1996—Par. (11). Pub. L. 104–208 amended par. (11) gen-            name does not indicate that he is in the debt
   erally. Prior to amendment, par. (11) read as follows:              collection business.
   ‘‘Except as otherwise provided for communications to
   acquire location information under section 1692b of this          (Pub. L. 90–321, title VIII, § 808, as added Pub. L.
   title, the failure to disclose clearly in all communica-          95–109, Sept. 20, 1977, 91 Stat. 879.)
   tions made to collect a debt or to obtain information
   about a consumer, that the debt collector is attempting                               EFFECTIVE DATE
   to collect a debt and that any information obtained                 Section effective upon the expiration of six months
   will be used for that purpose.’’                                  after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as
                                                                     added by Pub. L. 95–109, set out as a note under section
             EFFECTIVE DATE OF 1996 AMENDMENT                        1692 of this title.
     Pub. L. 104–208, div. A, title II, § 2305(b), Sept. 30, 1996,
   110 Stat. 3009–425, provided that: ‘‘The amendment                § 1692g. Validation of debts
   made by subsection (a) [amending this section] shall              (a) Notice of debt; contents
   take effect 90 days after the date of enactment of this
   Act [Sept. 30, 1996] and shall apply to all communica-              Within five days after the initial communica-
   tions made after that date of enactment.’’                        tion with a consumer in connection with the
                                                                     collection of any debt, a debt collector shall, un-
                         EFFECTIVE DATE                              less the following information is contained in
     Section effective upon the expiration of six months             the initial communication or the consumer has
   after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as       paid the debt, send the consumer a written no-
   added by Pub. L. 95–109, set out as a note under section          tice containing—
   1692 of this title.                                                   (1) the amount of the debt;
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 38 of 52 PageID #: 184
   § 1692h                         TITLE 15—COMMERCE AND TRADE                                            Page 1524

       (2) the name of the creditor to whom the          (Pub. L. 90–321, title VIII, § 809, as added Pub. L.
     debt is owed;                                       95–109, Sept. 20, 1977, 91 Stat. 879; amended Pub.
       (3) a statement that unless the consumer,         L. 109–351, title VIII, § 802, Oct. 13, 2006, 120 Stat.
     within thirty days after receipt of the notice,     2006.)
     disputes the validity of the debt, or any por-                        REFERENCES IN TEXT
     tion thereof, the debt will be assumed to be
                                                           The Gramm-Leach-Bliley Act, referred to in subsec.
     valid by the debt collector;
                                                         (e), is Pub. L. 106–102, Nov. 12, 1999, 113 Stat. 1338. Title
       (4) a statement that if the consumer notifies     V of the Act is classified principally to chapter 94 (§
     the debt collector in writing within the thirty-    6801 et seq.) of this title. For complete classification of
     day period that the debt, or any portion there-     this Act to the Code, see Short Title of 1999 Amend-
     of, is disputed, the debt collector will obtain     ment note set out under section 1811 of Title 12, Banks
     verification of the debt or a copy of a judg-       and Banking, and Tables.
     ment against the consumer and a copy of such                               AMENDMENTS
     verification or judgment will be mailed to the
                                                           2006—Subsec. (b). Pub. L. 109–351, § 802(c), inserted at
     consumer by the debt collector; and                 end ‘‘Collection activities and communications that do
       (5) a statement that, upon the consumer’s         not otherwise violate this subchapter may continue
     written request within the thirty-day period,       during the 30-day period referred to in subsection (a)
     the debt collector will provide the consumer        unless the consumer has notified the debt collector in
     with the name and address of the original           writing that the debt, or any portion of the debt, is dis-
     creditor, if different from the current creditor.   puted or that the consumer requests the name and ad-
                                                         dress of the original creditor. Any collection activities
   (b) Disputed debts                                    and communication during the 30-day period may not
     If the consumer notifies the debt collector in      overshadow or be inconsistent with the disclosure of
   writing within the thirty-day period described        the consumer’s right to dispute the debt or request the
                                                         name and address of the original creditor.’’
   in subsection (a) that the debt, or any portion         Subsec. (d). Pub. L. 109–351, § 802(a), added subsec. (d).
   thereof, is disputed, or that the consumer re-          Subsec. (e). Pub. L. 109–351, § 802(b), added subsec. (e).
   quests the name and address of the original
                                                                              EFFECTIVE DATE
   creditor, the debt collector shall cease collec-
   tion of the debt, or any disputed portion thereof,      Section applicable only with respect to debts for
                                                         which the initial attempt to collect occurs after the ef-
   until the debt collector obtains verification of
                                                         fective date of this subchapter, which takes effect upon
   the debt or a copy of a judgment, or the name         the expiration of six months after Sept. 20, 1977, see
   and address of the original creditor, and a copy      section 819 of Pub. L. 90–321, as added by Pub. L. 95–109,
   of such verification or judgment, or name and         set out as a note under section 1692 of this title.
   address of the original creditor, is mailed to the
   consumer by the debt collector. Collection ac-        § 1692h. Multiple debts
   tivities and communications that do not other-          If any consumer owes multiple debts and
   wise violate this subchapter may continue dur-        makes any single payment to any debt collector
   ing the 30-day period referred to in subsection       with respect to such debts, such debt collector
   (a) unless the consumer has notified the debt         may not apply such payment to any debt which
   collector in writing that the debt, or any por-       is disputed by the consumer and, where applica-
   tion of the debt, is disputed or that the con-        ble, shall apply such payment in accordance
   sumer requests the name and address of the            with the consumer’s directions.
   original creditor. Any collection activities and
                                                         (Pub. L. 90–321, title VIII, § 810, as added Pub. L.
   communication during the 30-day period may
                                                         95–109, Sept. 20, 1977, 91 Stat. 880.)
   not overshadow or be inconsistent with the dis-
   closure of the consumer’s right to dispute the                             EFFECTIVE DATE
   debt or request the name and address of the             Section effective upon the expiration of six months
   original creditor.                                    after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as
                                                         added by Pub. L. 95–109, set out as a note under section
   (c) Admission of liability                            1692 of this title.
     The failure of a consumer to dispute the valid-
   ity of a debt under this section may not be con-      § 1692i. Legal actions by debt collectors
   strued by any court as an admission of liability      (a) Venue
   by the consumer.                                        Any debt collector who brings any legal action
   (d) Legal pleadings                                   on a debt against any consumer shall—
                                                             (1) in the case of an action to enforce an in-
     A communication in the form of a formal
                                                           terest in real property securing the consum-
   pleading in a civil action shall not be treated as
                                                           er’s obligation, bring such action only in a ju-
   an initial communication for purposes of sub-
                                                           dicial district or similar legal entity in which
   section (a).
                                                           such real property is located; or
   (e) Notice provisions                                     (2) in the case of an action not described in
     The sending or delivery of any form or notice         paragraph (1), bring such action only in the ju-
   which does not relate to the collection of a debt       dicial district or similar legal entity—
   and is expressly required by title 26, title V of           (A) in which such consumer signed the
   Gramm-Leach-Bliley Act [15 U.S.C. 6801 et seq.],          contract sued upon; or
   or any provision of Federal or State law relating           (B) in which such consumer resides at the
   to notice of data security breach or privacy, or          commencement of the action.
   any regulation prescribed under any such provi-       (b) Authorization of actions
   sion of law, shall not be treated as an initial         Nothing in this subchapter shall be construed
   communication in connection with debt collec-         to authorize the bringing of legal actions by
   tion for purposes of this section.                    debt collectors.
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 39 of 52 PageID #: 185
   Page 1525                            TITLE 15—COMMERCE AND TRADE                                                 § 1692l

   (Pub. L. 90–321, title VIII, § 811, as added Pub. L.               (2) in any class action under subsection
   95–109, Sept. 20, 1977, 91 Stat. 880.)                          (a)(2)(B), the frequency and persistence of non-
                       EFFECTIVE DATE
                                                                   compliance by the debt collector, the nature
                                                                   of such noncompliance, the resources of the
     Section effective upon the expiration of six months           debt collector, the number of persons ad-
   after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as     versely affected, and the extent to which the
   added by Pub. L. 95–109, set out as a note under section
   1692 of this title.
                                                                   debt collector’s noncompliance was inten-
                                                                   tional.
   § 1692j. Furnishing certain deceptive forms                   (c) Intent
     (a) It is unlawful to design, compile, and fur-               A debt collector may not be held liable in any
   nish any form knowing that such form would be                 action brought under this subchapter if the debt
   used to create the false belief in a consumer                 collector shows by a preponderance of evidence
   that a person other than the creditor of such                 that the violation was not intentional and re-
   consumer is participating in the collection of or             sulted from a bona fide error notwithstanding
   in an attempt to collect a debt such consumer                 the maintenance of procedures reasonably
   allegedly owes such creditor, when in fact such               adapted to avoid any such error.
   person is not so participating.                               (d) Jurisdiction
     (b) Any person who violates this section shall
   be liable to the same extent and in the same                    An action to enforce any liability created by
   manner as a debt collector is liable under sec-               this subchapter may be brought in any appro-
   tion 1692k of this title for failure to comply with           priate United States district court without re-
   a provision of this subchapter.                               gard to the amount in controversy, or in any
                                                                 other court of competent jurisdiction, within
   (Pub. L. 90–321, title VIII, § 812, as added Pub. L.          one year from the date on which the violation
   95–109, Sept. 20, 1977, 91 Stat. 880.)                        occurs.
                       EFFECTIVE DATE                            (e) Advisory opinions of Bureau
     Section effective upon the expiration of six months           No provision of this section imposing any li-
   after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as   ability shall apply to any act done or omitted in
   added by Pub. L. 95–109, set out as a note under section      good faith in conformity with any advisory
   1692 of this title.                                           opinion of the Bureau, notwithstanding that
   § 1692k. Civil liability                                      after such act or omission has occurred, such
                                                                 opinion is amended, rescinded, or determined by
   (a) Amount of damages                                         judicial or other authority to be invalid for any
     Except as otherwise provided by this section,               reason.
   any debt collector who fails to comply with any               (Pub. L. 90–321, title VIII, § 813, as added Pub. L.
   provision of this subchapter with respect to any              95–109, Sept. 20, 1977, 91 Stat. 881; amended Pub.
   person is liable to such person in an amount                  L. 111–203, title X, § 1089(1), July 21, 2010, 124
   equal to the sum of—                                          Stat. 2092.)
       (1) any actual damage sustained by such per-
     son as a result of such failure;                                                  AMENDMENTS
       (2)(A) in the case of any action by an indi-                2010—Subsec. (e). Pub. L. 111–203 substituted ‘‘Bu-
     vidual, such additional damages as the court                reau’’ for ‘‘Commission’’.
     may allow, but not exceeding $1,000; or
                                                                          EFFECTIVE DATE OF 2010 AMENDMENT
       (B) in the case of a class action, (i) such
     amount for each named plaintiff as could be                   Amendment by Pub. L. 111–203 effective on the des-
     recovered under subparagraph (A), and (ii)                  ignated transfer date, see section 1100H of Pub. L.
                                                                 111–203, set out as a note under section 552a of Title 5,
     such amount as the court may allow for all
                                                                 Government Organization and Employees.
     other class members, without regard to a min-
     imum individual recovery, not to exceed the                                     EFFECTIVE DATE
     lesser of $500,000 or 1 per centum of the net                 Section effective upon the expiration of six months
     worth of the debt collector; and                            after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as
       (3) in the case of any successful action to en-           added by Pub. L. 95–109, set out as a note under section
     force the foregoing liability, the costs of the             1692 of this title.
     action, together with a reasonable attorney’s
     fee as determined by the court. On a finding by             § 1692l. Administrative enforcement
     the court that an action under this section                 (a) Federal Trade Commission
     was brought in bad faith and for the purpose of
                                                                   The Federal Trade Commission shall be au-
     harassment, the court may award to the de-
                                                                 thorized to enforce compliance with this sub-
     fendant attorney’s fees reasonable in relation
                                                                 chapter, except to the extent that enforcement
     to the work expended and costs.
                                                                 of the requirements imposed under this sub-
   (b) Factors considered by court                               chapter is specifically committed to another
     In determining the amount of liability in any               Government agency under any of paragraphs (1)
   action under subsection (a), the court shall con-             through (5) of subsection (b), subject to subtitle
   sider, among other relevant factors—                          B of the Consumer Financial Protection Act of
       (1) in any individual action under subsection             2010 [12 U.S.C. 5511 et seq.]. For purpose of the
     (a)(2)(A), the frequency and persistence of non-            exercise by the Federal Trade Commission of its
     compliance by the debt collector, the nature                functions and powers under the Federal Trade
     of such noncompliance, and the extent to                    Commission Act (15 U.S.C. 41 et seq.), a viola-
     which such noncompliance was intentional; or                tion of this subchapter shall be deemed an un-
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 40 of 52 PageID #: 186
   § 1692l                          TITLE 15—COMMERCE AND TRADE                                             Page 1526

   fair or deceptive act or practice in violation of      any Act referred to in that subsection, a viola-
   that Act. All of the functions and powers of the       tion of any requirement imposed under this sub-
   Federal Trade Commission under the Federal             chapter shall be deemed to be a violation of a re-
   Trade Commission Act are available to the Fed-         quirement imposed under that Act. In addition
   eral Trade Commission to enforce compliance by         to its powers under any provision of law specifi-
   any person with this subchapter, irrespective of       cally referred to in subsection (b), each of the
   whether that person is engaged in commerce or          agencies referred to in that subsection may ex-
   meets any other jurisdictional tests under the         ercise, for the purpose of enforcing compliance
   Federal Trade Commission Act, including the            with any requirement imposed under this sub-
   power to enforce the provisions of this sub-           chapter any other authority conferred on it by
   chapter, in the same manner as if the violation        law, except as provided in subsection (d).
   had been a violation of a Federal Trade Commis-        (d) Rules and regulations
   sion trade regulation rule.
   (b) Applicable provisions of law                         Except as provided in section 1029(a) of the
                                                          Consumer Financial Protection Act of 2010 [12
     Subject to subtitle B of the Consumer Finan-         U.S.C. 5519(a)], the Bureau may prescribe rules
   cial Protection Act of 2010, compliance with any       with respect to the collection of debts by debt
   requirements imposed under this subchapter             collectors, as defined in this subchapter.
   shall be enforced under—
       (1) section 8 of the Federal Deposit Insur-        (Pub. L. 90–321, title VIII, § 814, as added Pub. L.
     ance Act [12 U.S.C. 1818], by the appropriate        95–109, Sept. 20, 1977, 91 Stat. 881; amended Pub.
     Federal banking agency, as defined in section        L. 98–443, § 9(n), Oct. 4, 1984, 98 Stat. 1708; Pub. L.
     3(q) of the Federal Deposit Insurance Act (12        101–73, title VII, § 744(n), Aug. 9, 1989, 103 Stat.
     U.S.C. 1813(q)), with respect to—                    440; Pub. L. 102–242, title II, § 212(e), Dec. 19, 1991,
         (A) national banks, Federal savings asso-        105 Stat. 2301; Pub. L. 102–550, title XVI,
       ciations, and Federal branches and Federal         § 1604(a)(8), Oct. 28, 1992, 106 Stat. 4082; Pub. L.
       agencies of foreign banks;                         104–88, title III, § 316, Dec. 29, 1995, 109 Stat. 949;
         (B) member banks of the Federal Reserve          Pub. L. 111–203, title X, § 1089(3), (4), July 21, 2010,
       System (other than national banks),                124 Stat. 2092, 2093.)
       branches and agencies of foreign banks
       (other than Federal branches, Federal agen-                           REFERENCES IN TEXT
       cies, and insured State branches of foreign          The Consumer Financial Protection Act of 2010, re-
       banks), commercial lending companies               ferred to in subsecs. (a) and (b), is title X of Pub. L.
       owned or controlled by foreign banks, and          111–203, July 21, 2010, 124 Stat. 1955. Subtitles B
       organizations operating under section 25 or        (§§ 1021–1029A) and E (§§ 1051–1058) of the Act are classi-
       25A of the Federal Reserve Act [12 U.S.C. 601      fied generally to parts B (§ 5511 et seq.) and E (§ 5561 et
                                                          seq.), respectively, of subchapter V of chapter 53 of
       et seq., 611 et seq.]; and
                                                          Title 12, Banks and Banking. For complete classifica-
         (C) banks and State savings associations         tion of subtitles B and E to the Code, see Tables.
       insured by the Federal Deposit Insurance             The Federal Trade Commission Act, referred to in
       Corporation (other than members of the             subsec. (a), is act Sept. 26, 1914, ch. 311, 38 Stat. 717,
       Federal Reserve System), and insured State         which is classified generally to subchapter I (§ 41 et
       branches of foreign banks;                         seq.) of chapter 2 of this title. For complete classifica-
                                                          tion of this Act to the Code, see section 58 of this title
       (2) the Federal Credit Union Act [12 U.S.C.
                                                          and Tables.
     1751 et seq.], by the Administrator of the Na-         Sections 25 and 25A of the Federal Reserve Act, re-
     tional Credit Union Administration with re-          ferred to in subsec. (b)(1)(B), are classified to sub-
     spect to any Federal credit union;                   chapters I (§ 601 et seq.) and II (§ 611 et seq.), respec-
       (3) subtitle IV of title 49, by the Secretary of   tively, of chapter 6 of Title 12, Banks and Banking.
     Transportation, with respect to all carriers           The Federal Credit Union Act, referred to in subsec.
     subject to the jurisdiction of the Surface           (b)(2), is act June 26, 1934, ch. 750, 48 Stat. 1216, which
     Transportation Board;                                is classified generally to chapter 14 (§ 1751 et seq.) of
       (4) part A of subtitle VII of title 49, by the     Title 12. For complete classification of this Act to the
     Secretary of Transportation with respect to          Code, see section 1751 of Title 12 and Tables.
     any air carrier or any foreign air carrier sub-        The Packers and Stockyards Act, 1921, referred to in
     ject to that part;                                   subsec. (b)(5), is act Aug. 15, 1921, ch. 64, 42 Stat. 159,
                                                          which is classified generally to chapter 9 (§ 181 et seq.)
       (5) the Packers and Stockyards Act, 1921 [7
                                                          of Title 7, Agriculture. For complete classification of
     U.S.C. 181 et seq.] (except as provided in sec-      this Act to the Code, see section 181 of Title 7 and
     tion 406 of that Act [7 U.S.C. 226, 227]), by the    Tables.
     Secretary of Agriculture with respect to any
     activities subject to that Act; and                                          CODIFICATION
       (6) subtitle E of the Consumer Financial             In subsec. (b)(3), ‘‘subtitle IV of title 49’’ substituted
     Protection Act of 2010 [12 U.S.C. 5561 et seq.],     for ‘‘the Acts to regulate commerce’’ on authority of
     by the Bureau, with respect to any person sub-       Pub. L. 95–473, § 3(b), Oct. 17, 1978, 92 Stat. 1466, the first
     ject to this subchapter.                             section of which enacted subtitle IV of Title 49, Trans-
                                                          portation.
   The terms used in paragraph (1) that are not de-         In subsec. (b)(4), ‘‘part A of subtitle VII of title 49’’
   fined in this subchapter or otherwise defined in       substituted for ‘‘the Federal Aviation Act of 1958 [49
   section 3(s) of the Federal Deposit Insurance Act      App. U.S.C. 1301 et seq.]’’ and ‘‘that part’’ substituted
   (12 U.S.C. 1813(s)) shall have the meaning given       for ‘‘that Act’’ on authority of Pub. L. 103–272, § 6(b),
   to them in section 1(b) of the International           July 5, 1994, 108 Stat. 1378, the first section of which en-
   Banking Act of 1978 (12 U.S.C. 3101).                  acted subtitles II, III, and V to X of Title 49.
                                                            Section 1089(4) of Pub. L. 111–203, which directed
   (c) Agency powers                                      amendment ‘‘in subsection (d)’’ of the Fair Debt Collec-
     For the purpose of the exercise by any agency        tion Practices Act, was executed in subsec. (d) of this
   referred to in subsection (b) of its powers under      section, which is section 814 of the Act, to reflect the
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 41 of 52 PageID #: 187
   Page 1527                              TITLE 15—COMMERCE AND TRADE                                                 § 1692m

   probable intent of Congress. See 2010 Amendment note             1813(s)) shall have the meaning given to them in section
   below.                                                           1(b) of the International Banking Act of 1978 (12 U.S.C.
                                                                    3101).’’
                          AMENDMENTS
                                                                       Pub. L. 102–242, § 212(e)(1), added par. (1) and struck
      2010—Subsec. (a). Pub. L. 111–203, § 1089(3)(A), added        out former par. (1) which read as follows: ‘‘section 8 of
   subsec. (a) and struck out former subsec. (a). Prior to          Federal Deposit Insurance Act, in the case of—
   amendment, text read as follows: ‘‘Compliance with                    ‘‘(A) national banks, by the Comptroller of the Cur-
   this subchapter shall be enforced by the Commission,                rency;
   except to the extent that enforcement of the require-                 ‘‘(B) member banks of the Federal Reserve System
   ments imposed under this subchapter is specifically                 (other than national banks), by the Federal Reserve
   committed to another agency under subsection (b) of                 Board; and
   this section. For purpose of the exercise by the Com-                 ‘‘(C) banks the deposits or accounts of which are in-
   mission of its functions and powers under the Federal               sured by the Federal Deposit Insurance Corporation
   Trade Commission Act, a violation of this subchapter                (other than members of the Federal Reserve System),
   shall be deemed an unfair or deceptive act or practice              by the Board of Directors of the Federal Deposit In-
   in violation of that Act. All of the functions and powers           surance Corporation;’’.
   of the Commission under the Federal Trade Commis-                   1989—Subsec. (b)(2). Pub. L. 101–73 amended par. (2)
   sion Act are available to the Commission to enforce              generally. Prior to amendment, par. (2) read as follows:
   compliance by any person with this subchapter, irre-             ‘‘section 5(d) of the Home Owners Loan Act of 1933, sec-
   spective of whether that person is engaged in com-               tion 407 of the National Housing Act, and sections 6(i)
   merce or meets any other jurisdictional tests in the             and 17 of the Federal Home Loan Bank Act, by the Fed-
   Federal Trade Commission Act, including the power to             eral Home Loan Bank Board (acting directly or
   enforce the provisions of this subchapter in the same            through the Federal Savings and Loan Insurance Cor-
   manner as if the violation had been a violation of a             poration), in the case of any institution subject to any
   Federal Trade Commission trade regulation rule.’’                of those provisions;’’.
      Subsec. (b). Pub. L. 111–203, § 1089(3)(B)(i), substituted       1984—Subsec. (b)(5). Pub. L. 98–443 substituted ‘‘Sec-
   ‘‘Subject to subtitle B of the Consumer Financial Pro-           retary of Transportation’’ for ‘‘Civil Aeronautics
   tection Act of 2010, compliance’’ for ‘‘Compliance’’ in          Board’’.
   introductory provisions.
      Subsec. (b)(1). Pub. L. 111–203, § 1089(3)(B)(ii), added               EFFECTIVE DATE OF 2010 AMENDMENT
   par. (1) and struck out former par. (1) which read as fol-         Amendment by Pub. L. 111–203 effective on the des-
   lows: ‘‘section 8 of the Federal Deposit Insurance Act,          ignated transfer date, see section 1100H of Pub. L.
   in the case of—                                                  111–203, set out as a note under section 552a of Title 5,
        ‘‘(A) national banks, and Federal branches and Fed-         Government Organization and Employees.
      eral agencies of foreign banks, by the Office of the
      Comptroller of the Currency;                                           EFFECTIVE DATE OF 1995 AMENDMENT
        ‘‘(B) member banks of the Federal Reserve System
                                                                      Amendment by Pub. L. 104–88 effective Jan. 1, 1996,
      (other than national banks), branches and agencies of
                                                                    see section 2 of Pub. L. 104–88, set out as an Effective
      foreign banks (other than Federal branches, Federal
                                                                    Date note under section 1301 of Title 49, Transpor-
      agencies, and insured State branches of foreign
                                                                    tation.
      banks), commercial lending companies owned or con-
      trolled by foreign banks, and organizations operating                  EFFECTIVE DATE OF 1992 AMENDMENT
      under section 25 or 25(a) of the Federal Reserve Act,
                                                                      Amendment by Pub. L. 102–550 effective as if included
      by the Board of Governors of the Federal Reserve
                                                                    in the Federal Deposit Insurance Corporation Improve-
      System; and
        ‘‘(C) banks insured by the Federal Deposit Insur-           ment Act of 1991, Pub. L. 102–242, as of Dec. 19, 1991, see
      ance Corporation (other than members of the Federal           section 1609(a) of Pub. L. 102–550, set out as a note
      Reserve System) and insured State branches of for-            under section 191 of Title 12, Banks and Banking.
      eign banks, by the Board of Directors of the Federal                   EFFECTIVE DATE OF 1984 AMENDMENT
      Deposit Insurance Corporation;’’.
      Subsec.      (b)(2)   to     (6).   Pub.     L.    111–203,     Amendment by Pub. L. 98–443 effective Jan. 1, 1985,
   § 1089(3)(B)(ii)–(vi), added par. (6), redesignated former       see section 9(v) of Pub. L. 98–443, set out as a note under
   pars. (3) to (6) as (2) to (5), respectively, and struck out     section 5314 of Title 5, Government Organization and
   former par. (2) which read as follows: ‘‘section 8 of the        Employees.
   Federal Deposit Insurance Act, by the Director of the                                EFFECTIVE DATE
   Office of Thrift Supervision, in the case of a savings as-
   sociation the deposits of which are insured by the Fed-            Section effective upon the expiration of six months
   eral Deposit Insurance Corporation;’’.                           after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as
      Subsec. (d). Pub. L. 111–203, § 1089(4), substituted ‘‘Ex-    added by Pub. L. 95–109, set out as a note under section
   cept as provided in section 1029(a) of the Consumer Fi-          1692 of this title.
   nancial Protection Act of 2010, the Bureau may pre-
   scribe rules with respect to the collection of debts by                          TRANSFER OF FUNCTIONS
   debt collectors, as defined in this subchapter’’ for ‘‘Nei-        Functions vested in Administrator of National Credit
   ther the Commission nor any other agency referred to             Union Administration transferred and vested in Na-
   in subsection (b) of this section may promulgate trade           tional Credit Union Administration Board pursuant to
   regulation rules or other regulations with respect to            section 1752a of Title 12, Banks and Banking.
   the collection of debts by debt collectors as defined in
   this subchapter’’. See Codification note above.                  § 1692m. Reports to Congress by the Bureau;
      1995—Subsec. (b)(4). Pub. L. 104–88 substituted ‘‘Sec-            views of other Federal agencies
   retary of Transportation, with respect to all carriers
   subject to the jurisdiction of the Surface Transpor-               (a) Not later than one year after the effective
   tation Board’’ for ‘‘Interstate Commerce Commission              date of this subchapter and at one-year intervals
   with respect to any common carrier subject to those              thereafter, the Bureau shall make reports to the
   Acts’’.                                                          Congress concerning the administration of its
      1992—Subsec. (b)(1)(C). Pub. L. 102–550 substituted
                                                                    functions under this subchapter, including such
   semicolon for period at end.
      1991—Subsec. (b). Pub. L. 102–242, § 212(e)(2), inserted      recommendations as the Bureau deems nec-
   at end ‘‘The terms used in paragraph (1) that are not            essary or appropriate. In addition, each report of
   defined in this subchapter or otherwise defined in sec-          the Bureau shall include its assessment of the
   tion 3(s) of the Federal Deposit Insurance Act (12 U.S.C.        extent to which compliance with this sub-
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 42 of 52 PageID #: 188
   § 1692n                              TITLE 15—COMMERCE AND TRADE                                             Page 1528

   chapter is being achieved and a summary of the                                      AMENDMENTS
   enforcement actions taken by the Bureau under                  2010—Pub. L. 111–203 substituted ‘‘Bureau’’ for ‘‘Com-
   section 1692l of this title.                                  mission’’ in two places.
     (b) In the exercise of its functions under this
                                                                          EFFECTIVE DATE OF 2010 AMENDMENT
   subchapter, the Bureau may obtain upon request
   the views of any other Federal agency which ex-                 Amendment by Pub. L. 111–203 effective on the des-
   ercises enforcement functions under section                   ignated transfer date, see section 1100H of Pub. L.
                                                                 111–203, set out as a note under section 552a of Title 5,
   1692l of this title.                                          Government Organization and Employees.
   (Pub. L. 90–321, title VIII, § 815, as added Pub. L.                              EFFECTIVE DATE
   95–109, Sept. 20, 1977, 91 Stat. 882; amended Pub.
   L. 111–203, title X, § 1089(1), July 21, 2010, 124              Section effective upon the expiration of six months
                                                                 after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as
   Stat. 2092.)
                                                                 added by Pub. L. 95–109, set out as a note under section
                     REFERENCES IN TEXT                          1692 of this title.
     The effective date of this subchapter, referred to in       § 1692p. Exception for certain bad check enforce-
   subsec. (a), is the date occurring on expiration of six           ment programs operated by private entities
   months after Sept. 20, 1977. See section 819 of Pub. L.
   90–321, set out as an Effective Date note under section       (a) In general
   1692 of this title.                                             (1) Treatment of certain private entities
                         AMENDMENTS                                   Subject to paragraph (2), a private entity
    2010—Pub. L. 111–203 substituted ‘‘Bureau’’ for ‘‘Com-
                                                                   shall be excluded from the definition of a debt
   mission’’ wherever appearing.                                   collector, pursuant to the exception provided
                                                                   in section 1692a(6) of this title, with respect to
             EFFECTIVE DATE OF 2010 AMENDMENT                      the operation by the entity of a program de-
     Amendment by Pub. L. 111–203 effective on the des-            scribed in paragraph (2)(A) under a contract
   ignated transfer date, see section 1100H of Pub. L.             described in paragraph (2)(B).
   111–203, set out as a note under section 552a of Title 5,       (2) Conditions of applicability
   Government Organization and Employees.
                                                                      Paragraph (1) shall apply if—
                       EFFECTIVE DATE                                   (A) a State or district attorney estab-
     Section effective upon the expiration of six months              lishes, within the jurisdiction of such State
   after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as        or district attorney and with respect to al-
   added by Pub. L. 95–109, set out as a note under section           leged bad check violations that do not in-
   1692 of this title.                                                volve a check described in subsection (b), a
                                                                      pretrial diversion program for alleged bad
   § 1692n. Relation to State laws                                    check offenders who agree to participate vol-
     This subchapter does not annul, alter, or af-                    untarily in such program to avoid criminal
   fect, or exempt any person subject to the provi-                   prosecution;
   sions of this subchapter from complying with                         (B) a private entity, that is subject to an
   the laws of any State with respect to debt col-                    administrative support services contract
   lection practices, except to the extent that                       with a State or district attorney and oper-
   those laws are inconsistent with any provision                     ates under the direction, supervision, and
   of this subchapter, and then only to the extent                    control of such State or district attorney,
   of the inconsistency. For purposes of this sec-                    operates the pretrial diversion program de-
   tion, a State law is not inconsistent with this                    scribed in subparagraph (A); and
   subchapter if the protection such law affords                        (C) in the course of performing duties dele-
   any consumer is greater than the protection                        gated to it by a State or district attorney
   provided by this subchapter.                                       under the contract, the private entity re-
                                                                      ferred to in subparagraph (B)—
   (Pub. L. 90–321, title VIII, § 816, as added Pub. L.                   (i) complies with the penal laws of the
   95–109, Sept. 20, 1977, 91 Stat. 883.)                               State;
                       EFFECTIVE DATE                                     (ii) conforms with the terms of the con-
                                                                        tract and directives of the State or district
     Section effective upon the expiration of six months
   after Sept. 20, 1977, see section 819 of Pub. L. 90–321, as
                                                                        attorney;
   added by Pub. L. 95–109, set out as a note under section               (iii) does not exercise independent pros-
   1692 of this title.                                                  ecutorial discretion;
                                                                          (iv) contacts any alleged offender re-
   § 1692o. Exemption for State regulation                              ferred to in subparagraph (A) for purposes
                                                                        of participating in a program referred to in
     The Bureau shall by regulation exempt from
                                                                        such paragraph—
   the requirements of this subchapter any class of
                                                                             (I) only as a result of any determina-
   debt collection practices within any State if the
                                                                          tion by the State or district attorney
   Bureau determines that under the law of that
                                                                          that probable cause of a bad check viola-
   State that class of debt collection practices is
                                                                          tion under State penal law exists, and
   subject to requirements substantially similar to
                                                                          that contact with the alleged offender
   those imposed by this subchapter, and that
                                                                          for purposes of participation in the pro-
   there is adequate provision for enforcement.
                                                                          gram is appropriate; and
   (Pub. L. 90–321, title VIII, § 817, as added Pub. L.                      (II) the alleged offender has failed to
   95–109, Sept. 20, 1977, 91 Stat. 883; amended Pub.                     pay the bad check after demand for pay-
   L. 111–203, title X, § 1089(1), July 21, 2010, 124                     ment, pursuant to State law, is made for
   Stat. 2092.)                                                           payment of the check amount;
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 43 of 52 PageID #: 189
   Page 1529                       TITLE 15—COMMERCE AND TRADE                                                 § 1693

          (v) includes as part of an initial written       tion 2 of title 1), municipality, or comparable
        communication with an alleged offender a           jurisdiction, including State attorneys general
        clear and conspicuous statement that—              who act as chief elected or appointed prosecut-
            (I) the alleged offender may dispute           ing attorneys in a district, county (as so de-
          the validity of any alleged bad check            fined), municipality or comparable jurisdic-
          violation;                                       tion, who may be referred to by a variety of
            (II) where the alleged offender knows,         titles such as district attorneys, prosecuting
          or has reasonable cause to believe, that         attorneys, commonwealth’s attorneys, solici-
          the alleged bad check violation is the re-       tors, county attorneys, and state’s attorneys,
          sult of theft or forgery of the check,           and who are responsible for the prosecution of
          identity theft, or other fraud that is not       State crimes and violations of jurisdiction-
          the result of the conduct of the alleged         specific local ordinances.
          offender, the alleged offender may file a        (2) Check
          crime report with the appropriate law
          enforcement agency; and                            The term ‘‘check’’ has the same meaning as
            (III) if the alleged offender notifies the     in section 5002(6) of title 12.
          private entity or the district attorney in       (3) Bad check violation
          writing, not later than 30 days after              The term ‘‘bad check violation’’ means a
          being contacted for the first time pursu-        violation of the applicable State criminal law
          ant to clause (iv), that there is a dispute      relating to the writing of dishonored checks.
          pursuant to this subsection, before fur-
          ther restitution efforts are pursued, the      (Pub. L. 90–321, title VIII, § 818, as added Pub. L.
          district attorney or an employee of the        109–351, title VIII, § 801(a)(2), Oct. 13, 2006, 120
          district attorney authorized to make           Stat. 2004.)
          such a determination makes a deter-
                                                             SUBCHAPTER VI—ELECTRONIC FUND
          mination that there is probable cause to
                                                                      TRANSFERS
          believe that a crime has been commit-
          ted; and                                       § 1693. Congressional findings and declaration of
           (vi) charges only fees in connection with         purpose
         services under the contract that have been      (a) Rights and liabilities undefined
         authorized by the contract with the State
         or district attorney.                             The Congress finds that the use of electronic
   (b) Certain checks excluded                           systems to transfer funds provides the potential
                                                         for substantial benefits to consumers. However,
     A check is described in this subsection if the      due to the unique characteristics of such sys-
   check involves, or is subsequently found to in-       tems, the application of existing consumer pro-
   volve—                                                tection legislation is unclear, leaving the rights
       (1) a postdated check presented in connec-        and liabilities of consumers, financial institu-
     tion with a payday loan, or other similar           tions, and intermediaries in electronic fund
     transaction, where the payee of the check           transfers undefined.
     knew that the issuer had insufficient funds at
     the time the check was made, drawn, or deliv-       (b) Purposes
     ered;                                                 It is the purpose of this subchapter to provide
       (2) a stop payment order where the issuer         a basic framework establishing the rights, li-
     acted in good faith and with reasonable cause       abilities, and responsibilities of participants in
     in stopping payment on the check;                   electronic fund and remittance transfer sys-
       (3) a check dishonored because of an adjust-      tems. The primary objective of this subchapter,
     ment to the issuer’s account by the financial       however, is the provision of individual consumer
     institution holding such account without pro-       rights.
     viding notice to the person at the time the         (Pub. L. 90–321, title IX, § 902, as added Pub. L.
     check was made, drawn, or delivered;                95–630, title XX, § 2001, Nov. 10, 1978, 92 Stat. 3728;
       (4) a check for partial payment of a debt         amended Pub. L. 111–203, title X, § 1073(a)(1), July
     where the payee had previously accepted par-        21, 2010, 124 Stat. 2060.)
     tial payment for such debt;
       (5) a check issued by a person who was not                               AMENDMENTS
     competent, or was not of legal age, to enter          2010—Subsec. (b). Pub. L. 111–203 inserted ‘‘and remit-
     into a legal contractual obligation at the time     tance’’ after ‘‘electronic fund’’.
     the check was made, drawn, or delivered; or
       (6) a check issued to pay an obligation aris-               EFFECTIVE DATE OF 2010 AMENDMENT
     ing from a transaction that was illegal in the        Amendment by Pub. L. 111–203 effective 1 day after
     jurisdiction of the State or district attorney      July 21, 2010, except as otherwise provided, see section
     at the time the check was made, drawn, or de-       4 of Pub. L. 111–203, set out as an Effective Date note
     livered.                                            under section 5301 of Title 12, Banks and Banking.
   (c) Definitions                                                            EFFECTIVE DATE
     For purposes of this section, the following           Pub. L. 90–321, title IX, § 923, formerly § 921, as added
   definitions shall apply:                              by Pub. L. 95–630, title XX, § 2001, Nov. 10, 1978, 92 Stat.
     (1) State or district attorney                      3741, renumbered § 922, Pub. L. 111–24, title IV, § 401(1),
                                                         May 22, 2009, 123 Stat. 1751; renumbered § 923, Pub. L.
       The term ‘‘State or district attorney’’ means     111–203, title X, § 1073(a)(3), July 21, 2010, 124 Stat. 2060,
     the chief elected or appointed prosecuting at-      provided that: ‘‘This title [enacting this subchapter]
     torney in a district, county (as defined in sec-    takes effect upon the expiration of eighteen months
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 44 of 52 PageID #: 190




                                     ATTACHMENT B

12 C.F.R. §1022.42. Reasonable policies and procedures concerning the accuracy and integrity
of furnished information.

       (a)    Policies and procedures. Each furnisher must establish and implement reasonable
              written policies and procedures regarding the accuracy and integrity of the
              information relating to consumers that it furnishes to a consumer reporting
              agency. The policies and procedures must be appropriate to the nature, size,
              complexity, and scope of each furnisher’s activities.

       (b)    Guidelines. Each furnisher must consider the guidelines in appendix E of this part
              in developing its policies and procedures required by this section, and incorporate
              those guidelines that are appropriate.

       (c)    Reviewing and updating policies and procedures. Each furnisher must review its
              policies and procedures required by this section periodically and update them as
              necessary to ensure their continued effectiveness.
     Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 45 of 52 PageID #: 191




                                            ATTACHMENT C

     Appendix E to Part 1022—Interagency Guidelines Concerning the Accuracy and Integrity of
     Information Furnished to Consumer Reporting Agencies

             The Bureau encourages voluntary furnishing of information to consumer reporting
     agencies. Section 1022.42 of this part requires each furnisher to establish and implement
     reasonable written policies and procedures concerning the accuracy and integrity of the
     information it furnishes to consumer reporting agencies. Under §1022.42(b) of this part, a
     furnisher must consider the guidelines set forth below in developing its policies and procedures.
     In establishing these policies and procedures, a furnisher may include any of its existing policies
     and procedures that are relevant and appropriate. Section 1022.42(c) requires each furnisher to
     review its policies and procedures periodically and update them as necessary to ensure their
     continued effectiveness.

I.      Nature, Scope, and Objectives of Policies and Procedures

            (a)     Nature and Scope. Section 1022.42(a) of this part requires that a furnisher’s
        policies and procedures be appropriate to the nature, size, complexity, and scope of the
        furnisher's activities. In developing its policies and procedures, a furnisher should consider,
        for example:

                    (1)     The types of business activities in which the furnisher engages;

                  (2)    The nature and frequency of the information the furnisher provides to
            consumer reporting agencies; and

                    (3)   The technology used by the furnisher to furnish information to consumer
            reporting agencies.

            (b)    Objectives. A furnisher’s policies and procedures should be reasonably designed
        to promote the following objectives:

                  (1)     To furnish information about accounts or other relationships with a
            consumer that is accurate, such that the furnished information:

                            (i)     Identifies the appropriate consumer;

                            (ii)    Reflects the terms of and liability for those accounts or other
                                    relationships; and

                            (iii)   Reflects the consumer’s performance and other conduct with
                                    respect to the account or other relationship;

                  (2)     To furnish information about accounts or other relationships with a
            consumer that has integrity, such that the furnished information:
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 46 of 52 PageID #: 192




                         (i)     Is substantiated by the furnisher’s records at the time it is
                                 furnished;

                         (ii)    Is furnished in a form and manner that is designed to minimize the
                                 likelihood that the information may be incorrectly reflected in a
                                 consumer report; thus, the furnished information should:

                                 (A)   Include appropriate identifying information about the
                                 consumer to whom it pertains; and

                                 (B)    Be furnished in a standardized and clearly understandable
                                 form and manner and with a date specifying the time period to
                                 which the information pertains; and

                         (iii)   Includes the credit limit, if applicable and in the furnisher’s
                                 possession;

                (3)     To conduct reasonable investigations of consumer disputes and take
         appropriate actions based on the outcome of such investigations; and

                 (4)     To update the information it furnishes as necessary to reflect the current
         status of the consumer’s account or other relationship, including, for example:

                         (i)     Any transfer of an account (e.g., by sale or assignment for
                                 collection) to a third party; and

                         (ii)    Any cure of the consumer’s failure to abide by the terms of the
                                 account or other relationship.

II.      Establishing and Implementing Policies and Procedures

         In establishing and implementing its policies and procedures, a furnisher should:

          (a)     Identify practices or activities of the furnisher that can compromise the accuracy
      or integrity of information furnished to consumer reporting agencies, such as by:

                (1)     Reviewing its existing practices and activities, including the technological
         means and other methods it uses to furnish information to consumer reporting agencies
         and the frequency and timing of its furnishing of information;

                 (2)    Reviewing its historical records relating to accuracy or integrity or to
         disputes; reviewing other information relating to the accuracy or integrity of information
         provided by the furnisher to consumer reporting agencies; and considering the types of
         errors, omissions, or other problems that may have affected the accuracy or integrity of
         information it has furnished about consumers to consumer reporting agencies;
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 47 of 52 PageID #: 193




                (3)     Considering any feedback received from consumer reporting agencies,
          consumers, or other appropriate parties;

                  (4)    Obtaining feedback from the furnisher’s staff; and

                 (5)    Considering the potential impact of the furnisher’s policies and procedures
          on consumers.

           (b)    Evaluate the effectiveness of existing policies and procedures of the furnisher
       regarding the accuracy and integrity of information furnished to consumer reporting
       agencies; consider whether new, additional, or different policies and procedures are
       necessary; and consider whether implementation of existing policies and procedures should
       be modified to enhance the accuracy and integrity of information about consumers furnished
       to consumer reporting agencies.

           (c)    Evaluate the effectiveness of specific methods (including technological means)
       the furnisher uses to provide information to consumer reporting agencies; how those methods
       may affect the accuracy and integrity of the information it provides to consumer reporting
       agencies; and whether new, additional, or different methods (including technological means)
       should be used to provide information to consumer reporting agencies to enhance the
       accuracy and integrity of that information.

III.      Specific Components of Policies and Procedures

          In developing its policies and procedures, a furnisher should address the following, as
          appropriate:

          (a)     Establishing and implementing a system for furnishing information about
       consumers to consumer reporting agencies that is appropriate to the nature, size, complexity,
       and scope of the furnisher’s business operations.

           (b)    Using standard data reporting formats and standard procedures for compiling and
       furnishing data, where feasible, such as the electronic transmission of information about
       consumers to consumer reporting agencies.

           (c)   Maintaining records for a reasonable period of time, not less than any applicable
       recordkeeping requirement, in order to substantiate the accuracy of any information about
       consumers it furnishes that is subject to a direct dispute.

           (d)    Establishing and implementing appropriate internal controls regarding the
       accuracy and integrity of information about consumers furnished to consumer reporting
       agencies, such as by implementing standard procedures and verifying random samples of
       information provided to consumer reporting agencies.
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 48 of 52 PageID #: 194




     (e)    Training staff that participates in activities related to the furnishing of information
  about consumers to consumer reporting agencies to implement the policies and procedures.

      (f)    Providing for appropriate and effective oversight of relevant service providers
  whose activities may affect the accuracy or integrity of information about consumers
  furnished to consumer reporting agencies to ensure compliance with the policies and
  procedures.

      (g)     Furnishing information about consumers to consumer reporting agencies
  following mergers, portfolio acquisitions or sales, or other acquisitions or transfers of
  accounts or other obligations in a manner that prevents re-aging of information, duplicative
  reporting, or other problems that may similarly affect the accuracy or integrity of the
  information furnished.

     (h)     Deleting, updating, and correcting information in the furnisher’s records, as
  appropriate, to avoid furnishing inaccurate information.

     (i)     Conducting reasonable investigations of disputes.

      (j)    Designing technological and other means of communication with consumer
  reporting agencies to prevent duplicative reporting of accounts, erroneous association of
  information with the wrong consumer(s), and other occurrences that may compromise the
  accuracy or integrity of information provided to consumer reporting agencies.

      (k)    Providing consumer reporting agencies with sufficient identifying information in
  the furnisher’s possession about each consumer about whom information is furnished to
  enable the consumer reporting agency properly to identify the consumer.

      (l)     Conducting a periodic evaluation of its own practices, consumer reporting agency
  practices of which the furnisher is aware, investigations of disputed information, corrections
  of inaccurate information, means of communication, and other factors that may affect the
  accuracy or integrity of information furnished to consumer reporting agencies.

     (m)     Complying with applicable requirements under the FCRA and its implementing
  regulations.
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 49 of 52 PageID #: 195




                                      ATTACHMENT D
12 CFR §1022.43 Direct disputes.

      (a)     General rule. Except as otherwise provided in this section, a furnisher must
   conduct a reasonable investigation of a direct dispute if it relates to:

             (1)      The consumer’s liability for a credit account or other debt with the
      furnisher, such as direct disputes relating to whether there is or has been identity theft or
      fraud against the consumer, whether there is individual or joint liability on an account, or
      whether the consumer is an authorized user of a credit account;

              (2)     The terms of a credit account or other debt with the furnisher, such as
      direct disputes relating to the type of account, principal balance, scheduled payment
      amount on an account, or the amount of the credit limit on an open-end account;

              (3)     The consumer's performance or other conduct concerning an account or
      other relationship with the furnisher, such as direct disputes relating to the current
      payment status, high balance, date a payment was made, the amount of a payment made,
      or the date an account was opened or closed; or

             (4)      Any other information contained in a consumer report regarding an
      account or other relationship with the furnisher that bears on the consumer’s
      creditworthiness, credit standing, credit capacity, character, general reputation, personal
      characteristics, or mode of living.

       (b)     Exceptions. The requirements of paragraph (a) of this section do not apply to a
   furnisher if:

              (1)    The direct dispute relates to:

                      (i)     The consumer’s identifying information (other than a direct dispute
              relating to a consumer’s liability for a credit account or other debt with the
              furnisher, as provided in paragraph (a)(1) of this section) such as name(s), date of
              birth, Social Security number, telephone number(s), or address(es);

                     (ii)    The identity of past or present employers;

                     (iii)   Inquiries or requests for a consumer report;

                     (iv)    Information derived from public records, such as judgments,
              bankruptcies, liens, and other legal matters (unless provided by a furnisher with
              an account or other relationship with the consumer);

                     (v)     Information related to fraud alerts or active duty alerts; or
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 50 of 52 PageID #: 196




                     (vi)   Information provided to a consumer reporting agency by another
                     furnisher; or

             (2)    The furnisher has a reasonable belief that the direct dispute is submitted
     by, is prepared on behalf of the consumer by, or is submitted on a form supplied to the
     consumer by, a credit repair organization, as defined in 15 U.S.C. 1679a(3), or an entity
     that would be a credit repair organization, but for 15 U.S.C. 1679a(3)(B)(i).

       (c)   Direct dispute address. A furnisher is required to investigate a direct dispute only
  if a consumer submits a dispute notice to the furnisher at:

           (1)    The address of a furnisher provided by a furnisher and set forth on a
     consumer report relating to the consumer;

            (2)     An address clearly and conspicuously specified by the furnisher for
     submitting direct disputes that is provided to the consumer in writing or electronically (if
     the consumer has agreed to the electronic delivery of information from the furnisher); or

             (3)   Any business address of the furnisher if the furnisher has not so specified
     and provided an address for submitting direct disputes under paragraphs (c)(1) or (2) of
     this section.

     (d)     Direct dispute notice contents. A dispute notice must include:

             (1)    Sufficient information to identify the account or other relationship that is
     in dispute, such as an account number and the name, address, and telephone number of
     the consumer, if applicable;

             (2)     The specific information that the consumer is disputing and an explanation
     of the basis for the dispute; and

             (3)     All supporting documentation or other information reasonably required by
     the furnisher to substantiate the basis of the dispute. This documentation may include, for
     example: a copy of the relevant portion of the consumer report that contains the allegedly
     inaccurate information; a police report; a fraud or identity theft affidavit; a court order; or
     account statements.

      (e)    Duty of furnisher after receiving a direct dispute notice. After receiving a dispute
  notice from a consumer pursuant to paragraphs (c) and (d) of this section, the furnisher must:

            (1)      Conduct a reasonable investigation with respect to the disputed
     information;

            (2)      Review all relevant information provided by the consumer with the
     dispute notice;
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 51 of 52 PageID #: 197




             (3)     Complete its investigation of the dispute and report the results of the
     investigation to the consumer before the expiration of the period under section 611(a)(1)
     of the FCRA (15 U.S.C. 1681i(a)(1)) within which a consumer reporting agency would
     be required to complete its action if the consumer had elected to dispute the information
     under that section; and

            (4)     If the investigation finds that the information reported was inaccurate,
     promptly notify each consumer reporting agency to which the furnisher provided
     inaccurate information of that determination and provide to the consumer reporting
     agency any correction to that information that is necessary to make the information
     provided by the furnisher accurate.

     (f)    Frivolous or irrelevant disputes.

             (1)     A furnisher is not required to investigate a direct dispute if the furnisher
     has reasonably determined that the dispute is frivolous or irrelevant. A dispute qualifies
     as frivolous or irrelevant if:

                    (i)    The consumer did not provide sufficient information to investigate
            the disputed information as required by paragraph (d) of this section;

                    (ii)    The direct dispute is substantially the same as a dispute previously
            submitted by or on behalf of the consumer, either directly to the furnisher or
            through a consumer reporting agency, with respect to which the furnisher has
            already satisfied the applicable requirements of the Act or this section; provided,
            however, that a direct dispute is not substantially the same as a dispute previously
            submitted if the dispute includes information listed in paragraph (d) of this section
            that had not previously been provided to the furnisher; or

                    (iii) The furnisher is not required to investigate the direct dispute
            because one or more of the exceptions listed in paragraph (b) of this section
            applies.

             (2)     Notice of determination. Upon making a determination that a dispute is
     frivolous or irrelevant, the furnisher must notify the consumer of the determination not
     later than five business days after making the determination, by mail or, if authorized by
     the consumer for that purpose, by any other means available to the furnisher.

             (3)    Contents of notice of determination that a dispute is frivolous or
     irrelevant. A notice of determination that a dispute is frivolous or irrelevant must include
     the reasons for such determination and identify any information required to investigate
     the disputed information, which notice may consist of a standardized form describing the
     general nature of such information.
Case: 4:20-cv-01674-SRC Doc. #: 17 Filed: 12/23/20 Page: 52 of 52 PageID #: 198




                                    ATTACHMENT E

  15 U.S.C. § 1681i(a)(1) Reinvestigations of Disputed Information

  (1) Reinvestigation Required

              (A)     In general. Subject to subsection (f), and except as provided in subsection
     (g) if the completeness or accuracy of any item of information contained in a consumer’s
     file at a consumer reporting agency is disputed by the consumer and the consumer
     notifies the agency directly, or indirectly through a reseller, of such dispute, the agency
     shall, free of charge, conduct a reasonable reinvestigation to determine whether the
     disputed information is inaccurate and record the current status of the disputed
     information, or delete the item from the file in accordance with paragraph (5), before the
     end of the 30-day period beginning on the date on which the agency receives the notice of
     the dispute from the consumer or reseller.

              (B)    Extension of period to reinvestigate. Except as provided in subparagraph
     (c), the 30-day period described in subparagraph (A) may be extended for not more than
     15 additional days if the consumer reporting agency receives information from the
     consumer during that 30-day period that is relevant to the reinvestigation.

             (C)     Limitations on extension of period to reinvestigate. Subparagraph (B)
     shall not apply to any reinvestigation in which, during the 30-day period described in
     subparagraph (A), the information that is the subject of the reinvestigation is found to be
     inaccurate or incomplete or the consumer reporting agency determines that the
     information cannot be verified.
